              Case 8:20-bk-03608-CPM      Doc 105    Filed 06/02/20    Page 1 of 135




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                          www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                   Case No. 8:20-bk-03608-CPM
                                                     Chapter 11

                                                     Jointly Administered with:
CFRA, LLC
CFRA TRI-CITIES, LLC                                 Case No. 8:20-bk-03609-CPM
                                                     Case No. 8:20-bk-03610-CPM
      Debtors.
______________________________________/

                      VERIFICATION OF AMENDED CREDITOR MATRIX

             WE HEREBY CERTIFY that the attached amended master mailing matrix is true and

correct to the best of our knowledge.

             Dated: June 2, 2020             SAUL EWING ARNSTEIN & LEHR LLP
                                             Proposed Counsel for Debtors and Debtors-in-
                                             Possession
                                             701 Brickell Avenue, 17th Floor
                                             Miami, FL 33131
                                             Telephone: (305) 428-4500
                                             Facsimile: (305) 374-4744
                                             Email: Carmen.Contreras-Martinez@saul.com

                                             By:    /s/ Carmen Contreras-Martinez
                                                    Carmen Contreras-Martinez
                                                    Florida Bar No. 093475




37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 2 of 135




RONALD L. CIGANEK, SENIOR V.P.
COMMERCIAL & INDUSTRIAL DIVISION
VALLEY NATIONAL BANK
107 S. FRANKLIN STREET
TAMPA, FL 33602

HERBERT R. DONICA
DONICA LAW FIRM, P.A.
238 E. DAVIS BLVD., SUITE 209
TAMPA, FLORIDA 33606-3756

DANIEL M. ELIADES
K&L GATES, LLP
ONE NEWARK CENTER 10TH FLOOR
NEWARK, NJ 07102

THE FLORIDA DEPARTMENT OF REVENUE
104 CARLTON BUILDING
5050 W. TENNESSEE STREET
TALLAHASSEE, FL 32399-0100

IHOP FRANCHISOR, LLC
STORE 491
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP FRANCHISOR, LLC
STORE 492
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP FRANCHISOR, LLC
STORE 494
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP FRANCHISOR, LLC
STORE 498
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP FRANCHISOR, LLC
STORE 530
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203



                                          -2-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 3 of 135




IHOP HOUSE OF PANCAKES, LLC
STORE 3472
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP HOUSE OF PANCAKES, INC.
STORE 3105
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP LEASING, LLC
STORE 491
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP LEASING, LLC
STORE 492
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP LEASING, LLC
STORE 498
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP RESTAURANTS, LLC
STORE 491
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP RESTAURANTS, LLC
STORE 492
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP RESTAURANTS, LLC
STORE 498
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP RESTAURANTS, LLC
STORE 587
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203




                                          -3-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 4 of 135




IHOP RESTAURANTS, LLC
STORE 3139
450 N. BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

INTERNAL REVENUE SERVICE
9450 KOGER BLVD.
ST. PETERSBURG, FL 33702

RAYMOND JAMES BANK, N.A.
710 CARILLON PARKWAY
ST. PETERSBURG, FL 33716

VALLEY NATIONAL BANK
4790 140TH AVENUE NORTH
CLEARWATER, FL 33762

5 STAR RADIO GROUP
1640 OLD RUSSELLVILLE PIKE
CLARKSVILLE, TN 37043

6851 LENNOX, LLC / MOSS GROUP
6345 BALBOA BLVD, STE 310
ATTN: RICHARD MOSS
ENCINO, CA 91316

A CLEAN BAY PLUMBING, INC.
3300 ELMHURST LANE
PORTSMOUTH, VA 23701

A CUT ABOVE LANDSCAPE MGMT LLC
4005 TIMBER RIDGE COURT
MOUNT JULIET, TN 37122

A.O. SMITH WATER HEATERS
12024 COLLECTIONS CENTER DRIVE
CHICAGO, IL 60693

ALCIMEDES, INC.
12800 THE GLEBE LN
CHARLES CITY, VA 23030

ALLPOINTS FOODSERVICE PARTS
& SUPPLIES, INC.
PO BOX 74007307
CHICAGO, IL 60674-7307


                                          -4-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 5 of 135




AMGUARD SECURITY CORPORATION
1625 FATHERLAND ST.
NASHVILLE, TN 37206

APPALCART
305 NC HWY 105 BYPASS
BOONE, NC 28607

ARAMARK
22808 NETWORK PLACE
CHICAGO, IL 60673-1228

ARC3 GASES
P.O. BOX 1708
DUNN, NC 28335-1708

AT&T
PO BOX 105262
ATLANTA, GA 30348-5262

ATMOS ENERGY
PO BOX 790311
SAINT LOUIS, MO 63179-0311

ATMOS ENERGY
PO BOX 740353
CINCINNATI, OH 45274-0353

AUTHORIZED COMMERCIAL
EQUIPMENT SERVICES
PO BOX 602739
CHARLOTTE, NC 28260-2739

AVERUS USA, INC.
3851 CLEARVIEW CT
GURNEE, IL 60031

BACKGROUND BUREAU, INC.
2019 ALEXANDRIA PIKE
NEWPORT, KY 41076

BALLANTYNE PROPERTY GROUP
W THIRD ST MGMT, LLC, MGR
8315 BEVERLY BLVD, STE 101
LOS ANGELES, CA 90048


                                          -5-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 6 of 135




BEASLEY MEDIA GROUP, INC
PO BOX 2273
COLUMBUS, GA 31902-2273

BELL ELECTRIC
PO BOX 385
BLACKSBURG, VA 24063

BELTRAM EDGE TOOL SUPPLY, INC.
C/O BELTRAM FOODSERVICE GROUP
PO BOX 844620 DEPT #101
BOSTON, MA 02284-4620

BENFIELD SANITATION SERVICES
282 SCOTTS CREEK ROAD
STATESVILLE, NC 28625

BONDED FILTER CO.
DEPT# SF 81
PO BOX 830525
BIRMINGHAM, AL 35283-0525

BOONE IRON WORKS
253 RAY BROWN ROAD
BOONE, NC 28607

BRADY PARTS INC.
C/O PNC BANK
P.O.BOX 746341
ATLANTA, GA 30374-6341

BRISTOL BROADCASTING CO., INC
PO BOX 1389
BRISTOL, VA 24203

BROADWAY LIGHTS LLC
C/O AR FUNDING
PO BOX 16253
GREENVILLE, SC 29606

C & J ASSOCIATES
PO BOX 366
STATESVILLE, NC 28687




                                          -6-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 7 of 135




C&D PRINTING COMPANY
12150 28TH STREET NORTH
SAINT PETERSBURG, FL 33716

CAIN'S ABLE PLUMBING, INC.
3111 MOCKING BIRD LN.
KANNAPOLIS, NC 28083

CAPITOL SPECIAL POLICE, INC.
9650 STRICKLAND RD., STE. 103-
RALEIGH, NC 27615

CAPTIVEAIRE SYSTEMS
P.O. BOX 60270
CHARLOTTE, NC 28260

CASUAL DINING SMYRNA, LLC
C/O RICHARD NASANO
26 KNIGHTS COURT
UPPER SADDLE RIVER, NJ 07458

CDW DIRECT, LLC
PO BOX 75723
CHICAGO, IL 60675-5723

CHARLOTTE ALARM MGMT SER
PO BOX 602486
CHARLOTTE, NC 28260-2486

CHARLOTTESVILLE RADIO GROUP
1140 ROSE HILL DRIVE
CHARLOTTESVILLE, VA 22903

CIGAR CITY MARKETING, LLC
1228 E. 7TH AVE., SUITE 200
TAMPA, FL 33605

CITY LIGHTING PRODUCTS KC
PO BOX 1368
ARLINGTON HEIGHTS, IL 60006-1368

CITY OF ASHEBORO
137 S. FAYETTVILLE STREET,
ASHEBORO, NC 27203




                                          -7-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 8 of 135




CITY OF BURLINGTON, NC
P.O. BOX 1358
BURLINGTON, NC 27216-1358

CITY OF CHARLOTTE
BILLING CENTER
PO BOX 1316
CHARLOTTE, NC 28201-1316

CITY OF CHARLOTTE
BILLING CENTER
PO BOX 1316
CHARLOTTE, NC 28201-1316

CITY OF CHARLOTTESVILLE
P.O. BOX 911
CHARLOTTESVILLE, VA 22902

CITY OF COLUMBIA
PO BOX 7997
COLUMBIA, SC 29202-7997

CITY OF DURHAM
PO BOX 30041
DURHAM, NC 27702-3041

CITY OF FRANKLIN-CUSTOMER SERV
PO BOX 306097
NASHVILLE, TN 37230-6097

CITY OF GASTONIA
PO BOX 580068
CHARLOTTE, NC 28258-0068

CITY OF GREENSBORO, NC
PO BOX 1170
GREENSBORO, NC 27402-1170

CITY OF HARRISONBURG
CITY TREASURER
PO BOX 1007
HARRISONBURG, VA 22803-1007

CITY OF HIGH POINT
PO BOX 10039
HIGH POINT, NC 27261-3039


                                          -8-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105   Filed 06/02/20   Page 9 of 135




CITY OF KANNAPOLIS
PO BOX 1190
KANNAPOLIS, NC 28082-1190

CITY OF RALEIGH
PO BOX 71081
CHARLOTTE, NC 28272-1081

CITY OF SALISBURY
PO BOX 740600
ATLANTA, GA 30374-0600

CITY OF SHELBY
PO BOX 207
SHELBY, NC 28151-0207

CITY OF WILLIAMSBURG
DEPT. OF FINANCE
401 LAFAYETTE STREET
WILLIAMSBURG, VA 23185-3617

CITY OF WINSTON-SALEM
ATTN: INVOICE DEPARTMENT
PO BOX 2756
WINSTON SALEM, NC 27102-2756

CITY TREASURER
MUNICIPAL CENTER, BLDG. 1
2401 COURTHOUSE DRIVE
VIRGINIA BEACH, VA 23456-9018

CLARKSVILLE ELECTRIC LLC
228 EXCELL RD
CLARKSVILLE, TN 37043

CLARKSVILLE GAS & WATER
2215 MADISON STREET
CLARKSVILLE, TN 37043

CLEANTECH CARPET & FURN. CLEAN
PO BOX 504
LAWNDALE, NC 28090

COLUMBIA GAS
PO BOX 70319
PHILADELPHIA, PA 19176-0319


                                          -9-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 10 of 135




COMFORT INN & SUITES
3033 COLVERLEAF PARKWAY
KANNAPOLIS, NC 28083

CONCORD PRINTING COMPANY
420 COPPERFIELD BLVD
CONCORD, NC 28025

COOKE & COOKE PROPERTIES
PO BOX 330988
NASHVILLE, TN 37203

COUNTY OF ALBEMARLE
ALBEMARLE COUNTY FIRE RESCUE
460 STAGECOACH RRD
CHARLOTTESVILLE, VA 22902

COUNTY OF ALBEMARLE
401 MCINTIRE ROAD
CHARLOTTESVILLE, VA 22901-4596

COURTYARD BY MARRIOTT BRISTOL
3169 LINDEN DRIVE
BRISTOL, VA 24202

CR GLOBAL, LLC
210 MARLBORO AVE
STE 25 PMB 391
EASTON, MD 21601

CRAWFORD SPRINKLER COMPANY
PO BOX 1267
LUGOFF, SC 29078

CRITTER CONTROL OPERATIONS INC
P.O. BOX 6849
MARIETTA, GA 30065

CROSSFIRE EXHAUST SYSTEM MGMT
PO BOX 1391
OZARK, MO 65721

CUMULUS MEDIA-TRI CITIES
WQUT-FM
3615 MOMENTUM PLACE
CHICAGO, IL 60689-5336


                                          -10-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 11 of 135




CW HAYES CONSTRUCTION CO.
821 EXECUTIVE DRIVE
OVIEDO, FL 32765

DANIEL B. HEFNER PLUMBING CO
5527 RACINE AVE
CHARLOTTE, NC 28269

DARRELL'S LAWN CARE
PO BOX 1552
JAMESTOWN, NC 27282

DATAMAX SERVICES, INC
6251 PARK OF COMMERCE BLVD
SUITE B
BOCA RATON, FL 33487

DAVID NAKAHARA
415 ONEIDA CT.
DANVILLE, CA 94526

DDR COTSWOLD LP / DDR CORP
DEPT 328818 21089 41909
PO BOX 83400
CHICAGO, IL 60691-3400

DELAWARE SECRETARY OF STATE
DIV. OF CORPS.
PO BOX 5509
BINGHAMTON, NY 13902

DELTA PROTECTION AGENCY
PO BOX 368
MORGANTON, NC 28680

DNASHVILLE
MIDWEST COMMUNICATIONS, INC
PO BOX 40506
NASHVILLE, TN 37204

DOMINION ENERGY
PO BOX 100255
COLUMBIA, SC 29202-3255




                                          -11-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 12 of 135




DOMINION ENERGY
PO BOX 26543
RICHMOND, VA 23290-0001

DR. ROOTER
1840 TWO NOTCH ROAD
LEXINGTON, SC 29073

DRURY INN & SUITES NASHVILLE
555 DONELSON PIKE
NASHVILLE, TN 37214

DSI/DATA SOURCE, INC.
DEPT 730023
PO BOX 660919
DALLAS, TX 75266-0919

DUKE ENERGY
PO BOX 70516
CHARLOTTE, NC 28272-0516

DUKE ENERGY PROGRESS
PO BOX 1003
CHARLOTTE, NC 28201-1003

DYNAMIC CARDS, INC.
P.O. BOX 1261
WHITE HOUSE, TN 37188

EASTWAY LOCK & KEY, INC.
3807 MONROE ROAD
CHARLOTTE, NC 28205

ECOLAB FOOD SAFETY SPECIALTIES
PO BOX 32027
NEW YORK, NY 10087

ECOLAB INC.
PO BOX 32027
NEW YORK, NY 10087

ELECTRIC CITY UTILITIES
CITY OF ANDERSON
PO BOX 100146
COLUMBIA, SC 29202-3146



                                          -12-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 13 of 135




ELLISTON PLACE PARTNERS LLC
C/O THE MATHEWS COMPANY
PO BOX 22149
NASHVILLE, TN 37202

ENVYSION, INC.
PO BOX 46138
HOUSTON, TX 77210-6138

ETHERIDGE ROOFING, INC.
1211 TARBORO ST SW
WILSON, NC 27893

EUNICE FERGUSON
136 MAYLAND COURT
IRMO, SC 29063

FACILITIES PLUS, INC
12225 AMOS LANE
SUITE 102
FREDERICKSBURG, VA 22407

FEDEX
PO BOX 660481
DALLAS, TX 75266-0481

FEDEX
PO BOX 371461
PITTSBURGH, PA 15250-7461

FERGUSON ENTERPRISES, INC #34
PO BOX 100286
ATLANTA, GA 30384-0286

FIRE-X CORPORATION
ACCOUNTS RECEIVABLE DEPT.
PO BOX 9757
RICHMOND, VA 23228

FOOTHILLS OUTDOOR SOLUTIONS
707 6TH AVE NE
CONOVER, NC 28613

FORTIFIED ROOFING, INC.
C/O THE ALLIANCES
1205 N. FANT ST


                                          -13-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 14 of 135




ANDERSON, SC 29621

FOUNDATION OF VA LLC
146 HILL DRIVE
FINCASTLE, VA 24090

FOUR SEASONS LAWN CARE
OF THE NRV, INC.
1530 RADFORD ROAD
CHRISTIANSBURG, VA 24073

FRANKLIN MACHINE PRODUCTS, INC
PO BOX 74007311
CHICAGO, IL 60674-7311

FRONTIER NATURAL GAS
110 PGW DRIVE
ELKIN, NC 28621-2105

GALLATIN PUBLIC UTILITIES
239 HANCOCK STREET
GALLITAN, TN 37066

GFL ENVIRONMENTAL
PO BOX 791519
BALTIMORE, MD 21279-1519

GOODWIN RECRUITING
117 MANCHESTER STREET
SUITE 5A
CONCORD, NH 03301

H & W CONSTRUCTION CO. INC
PO BOX 2468
WINCHESTER, VA 22604

HAMCO RALEIGH
1314 FAIRVIEW ROAD
RALEIGH, NC 27608

HARRISONBURG ELECTRIC COMM.
89 W. BRUCE ST.
HARRISONBURG, VA 22801

HARRISONBURG RADIO GROUP
1820 HERITAGE CENTER WAY


                                          -14-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 15 of 135




HARRISONBURG, VA 22801

HIGHLAND CREEK RETAIL, LLC
C/O CHILDRESS KLEIN
301 S COLLEGE STREET, STE 2800
CHARLOTTE, NC 28202

HILTON DISPLAYS, INC.
125 HILLSIDE DRIVE
GREENVILLE, SC 29607

HOBBS MECHANICAL, LLC
22313 BREWERS NECK BLVD
CARROLLTON, VA 23314

HOCKEN TRIMARK
PO BOX 6939
CAROL STREAM, IL 60197-6939

HOLSTON VALLEY BROADCASTING
222 COMMERCE ST
KINGSPORT, TN 37660

HOYLE PLUMBING CO., INC.
1661 SOUTH LAFAYETTE ST
SHELBY, NC 28152

HPI DIRECT, INC.
DBA HIGH PERFORMANCE IDENTITY
PO BOX 748000
CINCINNATI, OH 45274-8000

HRSD/HRUBS
PO BOX 37097
BOONE, IA 50037-0097

HRSD
PO BOX 37097
BOONE, IA 50037-0097

HRSD/HRUBS
PO BOX 37097
BOONE, IA 50037-0097

HUNTER MECHANICAL
226 SALTERS CREEK RD.


                                          -15-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 16 of 135




HAMPTON, VA 23661

HYATT PLACE CHARLOTTE/ARROWOOD
ATTN: ACCOUNTS RECEIVALBE
7900 FOREST POINT BLVD
CHARLOTTE, NC 28273

HYDES LAWNCARE
508 DUNLAP STREET
KANNAPOLIS, NC 28081

IHEARTMEDIA-HARRISONBUG MARKET
PO BOX 419499
BOSTON, MA 02241-9499

IHEARTMEDIA-NASHVILLE MARKET
PO BOX 406372
ATLANTA, GA 30384-6372

IHOP CORP
450 N. BRAND BLVD
ATTN: ALICIA BELTRAN
GLENDALE, CA 91203

INDSTAS OF ASHVILLE
P.O. BOX 421
ARDEN, NC 28704

INDUSTRIAL HOOD CLEANING
PO BOX 421
ARDEN, NC 28704

INDUSTRIAL HOOD CLEANING
P.O. BOX 12297
CHARLOTTE, NC 28220

INDUSTRIAL STEAM CLEANING OF
WESTERN MARYLAND, INC.
19813 LEITERSBURG PIKE, #309
HAGERSTOWN, MD 21742

INTERFACE SECURITY SYSTEMS LLC
8339 SOLUTIONS CENTER
CHICAGO, IL 60677-8003

INTOWN SUITES MANAGEMENT, INC


                                          -16-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 17 of 135




ATTN: ACCOUNTS RECEIVABLE
980 HAMMOND DR. NE SUITE 1400
ATLANTA, GA 30328

J. D. EATHERLY
VASTLAND COMPANIES
1720 WEST END AVE., SUITE 600
NASHVILLE, TN 37203

JANET FISHER-HUGHES
FORWARD MARKETING INSIGHTS
1900 HOLLINSHED AVE
PENNSAUKEN, NJ 08110

JENNIFER A. MEADOWS
D/B/A SASSMONKEY CREATIVE, LLC
4002 W. COACHMAN AVE.
TAMPA, FL 33611-2207

JIMMY'S PLUMBING & REPAIR, INC
PO BOX 14335
ARCHDALE, NC 27263

JOHN'S PLBG, HEATING & AIR INC
P.O. BOX 8496
GREENSBORO, NC 27419

K&D WINDOW CLEANING
1626 W COLONIAL DR
SALISBURY, NC 28144

KENNETH PHILLIPS
DBA CUT AND GO
507 FOX TRAIL LANE
LEXINGTON, SC 29073

KONIG MEDIA
PO BOX 708
CAYUCOS, CA 93430

L&W SUPPLY CORPORATION
PO BOX 281937
ATLANTA, GA 30384-1937

L&W SUPPLY CORPORATION
PO BOX 415421


                                          -17-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 18 of 135




BOSTON, MA 02241-5421

LAMAR COMPANIES
PO BOX 96030
BATON ROUGE, LA 70896

LARRY'S LAWN CARE
PO BOX 351
STEPHENSON, VA 22656

LEARFIELD COMMUNICATION, LLC
C/O LEARFIELD IMG COLLEGE
PO BOX 843038
KANSAS CITY, MO 64184-3038

LEE BRAY D/B/A PRESTIGE
MECHANICAL & REFRIGERATION
3651 BLUEWATER DR
MONETA, VA 24121

LEVEL 3 COMMUNICATIONS, LLC
PO BOX 910182
DENVER, CO 80291-0182

LIGHT BULB DEPOT 7 LLC
P.O. BOX 410
AURORA, MO 65605-0410

LOWES BUSINESS ACCOUNT
PO BOX 530970
ATLANTA, GA 30353-0970

MADISON SUBURBAN UTILITY DIST.
P.O. BOX
175 MADISON, TN 37116-0175

MAIN STREET MAIN OF TENNESSEE
PO BOX 8156
GALLATIN, TN 37066

MANHEIM TOWNSHIP DEVELOPMENT
510 EAST MAIN STREET
LITITZ, PA 17543

MAY'S LAWN SERVICES, INC.
153 MACARTHUR LN


                                          -18-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 19 of 135




BURLINGTON, NC 27217

MCT ENTERPRISES
PO BOX 51404
PIEDMONT, SC 29673

MERRIC MILLWORK & SEATING
213 S. COOL SPRINGS ROAD
O FALLON, MO 63366

METRO WATER SERVICES
PO BOX 305225
NASHVILLE, TN 37230-5225

MITCHELL MONTGOMERY I, LLC
9019 OVERLOOK BLVD SUITE C2
BRENTWOOD, TN 37027

MONTICELLO MEDIA, LLC
481 HILLSDALE DR SUITE 300
CHARLOTTESVILLE, VA 22901

MOOD MEDIA
PO BOX 71070
CHARLOTTE, NC 28272-1070

MORRISON SERVICE COMPANY
1134 OLD CLARKSVILLE PIKE
PLEASANT VIEW, TN 37146

MSPARK
DALLAS LOCKBOX
PO BOX 848469
DALLAS, TX 75284-8469

MUSIC CITY PROCESSING
PO BOX 140456
NASHVILLE, TN 37214-0456

MWC MEDIA
PO BOX 40506
NASHVILLE, TN 37204

NASHVILLE ELECTRIC SERVICE
PO BOX 305099
NASHVILLE, TN 37230-5099


                                          -19-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 20 of 135




NASHVILLE WEST SHOPPING CENTER
PO BOX 680176
PRATTVILLE, AL 36068

NATIONAL RECOVERY
1100 LOCUST STREET
DEPT 2019
DES MOINES, IA 50391

NATIONAL TAX CREDIT HOLDING
10499 W. BRADFORD RD #102
LITTLETON, CO 80127

NEW RIVER RADIO GROUP
7080 LEE HIGHWAY
RADFORD, VA 24141

NORTH STATE
PO BOX 612
HIGH POINT, NC 27261-0612

NORTHCROSS LAND & DEVELOPMENT
PO BOX 603021
CHARLOTTE, NC 28260-3021

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
PO BOX 89
COLUMBIA, SC 29202

OLD SEVILLE EXPENSES REDUCTION
PO BOX 967
GULF BREEZE, FL 32562

ORACLE AMERICA, INC
PO BOX 203448
DALLAS, TX 75320-3448

ORCA IMAGING SYSTEMS
PO BOX 161093
FORT WORTH, TX 76161

ORKIN
PO BOX 638898
CINCINNATI, OH 45263-8898


                                          -20-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 21 of 135




PAUL NORTHROP
NORTHFOP ELECTRIC
790 STARTOWN RD
LINCOLNTON, NC 28092

PEPSI-COLA
PO BOX 75948
CHICAGO, IL 60675-5948

PERFORMANCE FOOD GROUP
7420 RANCO RD.
RICHMOND, VA 23228

PERFORMANCE FOODSERVICE-IFH
PO BOX 741580
ATLANTA, GA 30374-1580

PFRH
1340 HAMLET AVENUE
CLEARWATER, FL 33756

PIEDMONT NATURAL GAS CO.
PO BOX 1246
CHARLOTTE, NC 28201-1246

PROMENADE SHOPPING CENTER LLC
C/O CHILDRESS KLEIN RETAIL
301 S. COLLEGE ST., SUITE 2800
CHARLOTTE, NC 28202

PUTNAM MECHANICAL
PO BOX 3592
MOORESVILLE, NC 28117

PYE-BARKER FIRE & SAFETY, INC.
PO BOX 714812
CINCINNATI, OH 45271-4812

QUALITY INN & SUITES
131 BRISTOL EAST ROAD
BRISTOL, VA 24202

QUEEN CITY DISPOSAL
PO BOX 535233
PITTSBURGH, PA 15253-5233


                                          -21-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 22 of 135




R & M SUPPLY COMPANY
3413 GRIFFIN STREET
PORTSMOUTH, VA 23707

RANDOLPH ELECTRIC MEM. CORP.
PO BOX 40
ASHEBORO, NC 27204-0040

RAPID-ROOTER, INC.
P.O. BOX 562002
CHARLOTTE, NC 28256

RAPPAHANNOCK ELECTRIC COOP.
P.O BOX 34757
ALEXANDRIA, VA 22334-0757

REALISCAPE, INC.
1500 AVERETTE ROAD
WAKE FOREST, NC 27587

REPUBLIC SERVICES #742
PO BOX 9001099
LOUISVILLE, KY 40290-1099

REPUBLIC SERVICES #743
PO BOX 9001099
LOUISVILLE, KY 40290-1099

REPUBLIC SERVICES #778
PO BOX 9001099
LOUISVILLE, KY 40290-1099

REPUBLIC SERVICES #840
PO BOX 9001099
LOUISVILLE, KY 40290-1099

REPUBLIC SERVICES #841
PO BOX 9001099
LOUISVILLE, KY 40290-1099

REPUBLIC SERVICES #976
PO BOX 9001099
LOUISVILLE, KY 40290-1099

RESTAURANT SPECIALTY


                                          -22-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 23 of 135




REPAIR, INC. NC
PO BOX 53
WAKE FOREST, NC 27588

RETAIL TECHNOLOGY GROUP
1663 FENTON BUSINESS PARK CT
FENTON, MO 63026

REYNOLDS DESIGN GROUP
223 FAIRVIEW ST
LAGUNA BEACH, CA 92651

ROSE LAWNCARE
2005 BACHELOR RD
MOORESBORO, NC 28114

ROSNET
8500 NW RIVER PARK DR., 239B
PARKVILLE, MO 64152-4377

ROTO-ROOTER
136 TANNER ROAD
GREENVILLE, SC 29607

S & D COFFEE, INC.
P.O. BOX 1628
CONCORD, NC 28027-1628

SEATING CONSULTANT, INC
323 PIERCE STREET NE
MINNEAPOLIS, MN 55413

SENTRY SECURITY SERVICES, INC.
229 E. WALNUT STREET
PO BOX 432
GOLDSBORO, NC 27533-0432

SHARON COBB JONES
DBA CHUCKS SUB CONT & LANDSCAP
432 BAKERS ST EXT
ROCK HILL, SC 29730

SHERWIN WILLIAMS CO #2575
3246 S CHURCH STREET
BURLINGTON, NC 27215-9149



                                          -23-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 24 of 135




SHIPP'S FIRE EQUIPMENT S/S INC
PO BOX 1641
CONCORD, NC 28026-1641

SMARTVISION CONSTRUCTION, LLC
1155 EAST ISLE OF PALMS AVENUE
MYRTLE BEACH, SC 29579

SMYRNA UTILITIES
PO BOX 290009
NASHVILLE, TN 37229

SOLID ROCK OUTDOOR CONCEPTS
1523 ROMAN RD
MOUNT SIDNEY, VA 24467

SPARTANBURG WATER SYSTEM
200 COMMERCE STREET
SPARTANBURG, SC 29306

SPEED PRO IMAGING
2748 25TH STREET N
SAINT PETERSBURG, FL 33713

STANHOPE 2013, LLC
C/O KANE REALTY CORPORATION
P.O. BOX 19107
RALEIGH, NC 27619

STATE ELECTRIC SUPPLY COMPANY
P.O. BOX 890889
CHARLOTTE, NC 28289-0889

STEAM PRO HOOD CLEANING
1720 HASTA LANE, STE B
VALE, NC 28168

STEAMWAY CENTRAL VIRGINIA
CARPET CARE OF CENTRAL VA, INC
304 OAKLEY AVE
LYNCHBURG, VA 24501

SUN GRAPHIC TECHNOLOGIES, INC.
2310 WHITFIELD PARK AVE
SARASOTA, FL 34242



                                          -24-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 25 of 135




SUPERIOR PROPERTIES OF IREDELL
PO BOX 5339
STATESVILLE, NC 28687

THE CINCINNATI INSURANCE CO.
PO BOX 145620
CINCINNATI, OH 45250-5620

THE SHERWIN WILLIAMS #3637
1017 N WENDOVER RD
CHARLOTTE, NC 28211-1124

THE SHERWIN WILLIAMS CO #2930
2421 HIGHWAY 70 SE
HICKORY, NC 28602-8301

TL CONNECTS
2006 LINDELL AVE
NASHVILLE, TN 37203

TNB FINANCIAL SERVICES
P. O. BOX 5067
SPARTANBURG, SC 29304

TOTAL REFRIGERATION GASKETS
2205 PLATINUM ROAD
APOPKA, FL 32703

TOWN OF BOONE
WATER & SEWER DEPT., PO DRAWER 192
567 W. KING ST.
BOONE, NC 28607

TOWN OF BOONE
BOONE POLICE DEPT
1500 BLOWING ROCK ROAD
BOONE, NC 28607

TOWN OF CHRISTIANSBURG
100 E. MAIN ST.
CHRISTIANSBURG, VA 24073-1067

TOWN OF MOORESVILLE
PO BOX 602113
CHARLOTTE, NC 28260-2113



                                          -25-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 26 of 135




TRANE TRANE
PO BOX 406469
ATLANTA, GA 30384-6469

TREASURER, COUNTY OF YORK
PO BOX 10
YORKTOWN, VA 23690

TRILOGY, INC
1220 RICHMOND RD
WILLIAMSBURG, VA 23185

TUYEN D. LECONG
11823 QUARTZ CIRCLE
FOUNTAIN VALLEY, CA 92708-2601

UNIFOUR FIRE & SAFETY
PO BOX 9489
HICKORY, NC 28603

UNION POWER COOPERATIVE
PO BOX 63047
CHARLOTTE, NC 28263-3047

UNITED REFRIGERATION, INC.
P.O. BOX 740703
ATLANTA, GA 30374-0703

UPS
PO BOX 809488
CHICAGO, IL 60680-9488

US LAWNS
280 ERVIN WOODS DR
KANNAPOLIS, NC 28081

VALASSIS DIRECT MAIL, INC.
90469 COLLECTION CENTER DRIVE
CHICAGO, IL 60693

VALLEY PROTEINS, INC.
P.O. BOX 643393
CINCINNATI, OH 45264-3393

VERIZON
PO BOX 4830


                                          -26-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 27 of 135




TRENTON, NJ 08650-4830

VERIZON WIRELESS
PO BOX 660108
DALLAS, TX 75266-0108

VIRGINIA NATURAL GAS INC.
PO BOX 5409
CAROL STREAM, IL 60197-5409

W.N. KIRKLAND, INC.
PO BOX 5425
SPARTANBURG, SC 29304

WASHINGTON GAS
PO BOX 37747
PHILADELPHIA, PA 19101

WASSER WASSERSTROM CO.
PO BOX 182056
COLUMBUS, OH 43218-2056

WASTE MANAGEMENT
PO BOX 4648
CAROL STREAM, IL 60197-4648

WASTE MGMT OF VIRGINIA, INC.
PO BOX 13648
PHILADELPHIA, PA 19101-3648

WHALEY FOODSERVICE
P.O. BOX 615
LEXINGTON, SC 29071

WINCHESTER PUBLIC UTILITIES
P.O BOX 75
WINCHESTER, VA 22604-0075

XTRA LEASE LLC
PO BOX 219562
KANSAS CITY, MO 64121-9562

6851 LENNOX, LLC/ MOSS GROUP
6345 BALBOA BLVD., SUITE 310
ENCINI, CA 91316



                                          -27-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 28 of 135




ALCIMEDES, INC.
12800 THE GLEBE LANE
CHARES CITY, VA 23030

BALLANTYNE PROPERTY GROUP LLC
ATTN: TONIA COX
8315 BEVERLY BLVD., SUITE 101
LOS ANGELES, CA 90048

CASUAL DINING SMYRNA, LLC
ATTN: VAL NASSANO
26 KNIGHTS COURT
UPPER SADDLE RIVER, NJ 07458

COOKE & COOKE
ATTN: MICHELLE BENNETT
PO BOX 330988
NASHVILLE, TN 37203

C&J ASSOCIATES
PO BOX 366
STATESVILLE, NC 28687

DDR COTSWOLD LP/DDR CORP.
DEPT. 328818 21089 41909
PO BOX 83400
CHICAGO, IL 60691

ECOLAB, INC. AND CFRA, LLC.
PO BOX 32027
NEW YORK, NY 10087

ELLISTON PLACE PARTNERS, LLC
ATTN: DEDE SCOTT
PO BOX 22149
NASHVILLE, TN 37203

HIGHLAND CREEK RETAIL, LLC
C/O CHILDRESS KLEIN
301 S. COLLEGE STREET, STE 2800
CHARLOTTE, NC 28202

INTERNATIONAL HOUSE OF PANCAKES
STORE 419
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203


                                          -28-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 29 of 135




INTERNATIONAL HOUSE OF PANCAKES
STORE 491
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

INTERNATIONAL HOUSE OF PANCAKES
STORE 498
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 470
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 476
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 477
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 574
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 585
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 595
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4403
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203



                                          -29-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 30 of 135




IHOP PROPERTIES, INC.
STORE 4405
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4407
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4408
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4414
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4416
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4417
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4423
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4424
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4431
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.


                                          -30-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 31 of 135




STORE 4442
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4448
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4451
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4458
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP REALTY CORP.
STORE 587
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP REALTY CORP.
STORE 4505
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP REALTY CORP.
STORE 4506
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

INTERNATIONAL HOUSE OF PANCAKES
450 NORTH BRAND BLVD.
7TH FLOOR
GLENDALE, CA 91203

INTERNAL REVENUE SERVICE
9450 KOGER BLVD.
ST. PETERSBURG, FL 33702

J.D. EATHERLY
C/O VASTLAND COMPANIES
1720 WEST END AVE., SUITE 600


                                          -31-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 32 of 135




NASHVILLE, TN 37203

MANHEIM TOWNSHIP DEVELOPMENT
ATTN: AMY KOLLER
510 EAST MAIN STREET
LITITZ, PA 17543

MITCHELL MONTGOMERY I, LLC
9019 OVERLOOK BLVD., SUITE C2
BRENTWOOD, TN 37027

DAVID, ELIZABETH & ROBERT NAKAHARA
415 ONEIDA COURT
DANVILLE, CA 94526

NASHVILLE WEST SHOPPING CENTER, LLC
PO BOX 680176
PRATTVILLE, AL 36068

NEWTON OLDACRE MACDONALD
ATTN: WOODY CAMP, GENERAL COUNSEL
3481 GREEN HILL VILLAGE DRIVE, SUITE 400
NASHVILLE, TN 37215

NORTHCROSS LAND & DEVELOPMENT
PO BOX 603021
CHARLOTTE, NC 28260

NORTHCROSS LAND & DEVELOPMENT
16815 CALDWELL CREEK DR.
HUNTERSVILLE, NC 28078

PINELLAS COUNTY TAX COLLECTOR
13025 STARKEY ROAD
LARGO, FL 33773

PROMENADE SHOPPING CENTER, LLC
C/O KATIE ROBERTS, CHILDRESS KLEIN
301 S. COLLEGE STREET
SUITE 2800
CHARLOTTE, NC 28202

RAYMOND JAMES BANK, N.A.
710 CARILLON PARKWAY
ST. PETERSBURG, FL 33716



                                          -32-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 33 of 135




STANHOPE 2013, LLC
C/O KANE REALTY CORP.
PO BOX 19107
RALEIGH, NC 27619

THE PARKS COS.
ATTN: GARY W. PARKES
105 REYNOLDS DRIVE
FRANKLIN, TN 37064-2926

TRILOGY, INC.
ATTN: BECKY HILSTRON
1220 RICHMOND ROAD
WILLIAMSBURG, VA 23185

TUYEN D. LECONG, TRUSTEE
11823 QUARTZ CIRCLE
FOUNTAIN VALLEY, CA 92708

TNB FINANCIAL SERVICES
ATTN: LORI CORNELL
PO BOX 5067
SPARTANBURG, SC 29304

CRAIG V. RASILE
MCDERMOTT WILL & EMERY, LLP
333 SE 2ND AVENUE, STE. 4200
MIAMI, FL 33131-2184

BELTED BELTRAM EDGE TOOL SUPPLY
C/O BELTRAM FOODSERVICE GROUP
PO BOX 844620 DEPT #101
BOSTON, MA 02284-4620

BONDED FILTER CO.
DEPT# SF 81
PO BOX 8305
BIRMINGHAM, AL 35283-0525

BRIGHTRIDGE
PO BOX 2058
JOHNSON CITY, TN 37605-2058

BRISTOL HEATING & AIR CONDITIONING, INC
1905 BROOKSIDE LANE
KINGSPORT, TN 37660


                                          -33-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 34 of 135




BRISTOL VIRGINIA UTILITIES
P.O. BOX 8100
BRISTOL, VA 24203-8100

BROADWAY LIGHTS, LLC
C/O AR FUNDING
PO BOX 16253
GREENVILLE, SC 29606

CAPTIVEAIRE SYSTEMS
P.O. BOX 60270
CHARLOTTE, NC 28260

CITY OF KINGSPORT
PO BOX 880
KINGSPORT, TN 37662-0880

COMMERCIAL KITCHEN SPECIALIST
1850 INDIAN RIDGE DRIVE
KINGSPORT, TN 37660

CONCORD PRINTING CO.
420 COOPERFIELD BLVD
CONCORD, NC 28025

DAN'S PROFESSIONAL PLUMBING & REPAIR, LLC
PO BOX 3052
KINGSPORT, TN 37660

DATAMAX SERVICES, INC
6251 PARK OF COMMERCE BLVD SUITE B
BOCA RATON, FL 33487

DELAWARE SECRETARY OF STATE
JOHN G. TOWNSEND BLDG.
401 FEDERAL ST #4,
DOVER, DE 19901

DSI/DATASOURCE INC.
DEPT 730023
PO BOX 660919
DALLAS, TX 75266-0919

FISH WINDOW CLEANING
1296 SUGAR HOLLOW DRIVE


                                          -34-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 35 of 135




BRISTOL, TN 37620

FORD & HARRISON LLP
271 17TH ST NW, STE 1900
ATLANTA, GA 30363

GFL ENVIRONMENTAL
1803 GRAYSON TURNPIKE
WYTHEVILLE, VA 24382

GREEN GALYEN PRESSURE WASHING
120 BOONE AVE
JOHNSON CITY, TN 37615

HAMCO RALEIGH
1314 FAIRVIEW ROAD
RALEIGH, NC 27608

HPI DIRECT, INC.
D/B/A HIGH PERFORMANCE IDENTITY
PO BOX 7488
CINCINNATI, OH 45274

INTERFACE SECURITY SYSTEMS LLC
8339 SOLUTIONS CENTER
CHICAGO, IL 60677-8003

JOHNSON CITY UTILITY SYSTEM
PO BOX 2386
JOHNSON CITY, TN 37605-2386

NATIONAL TAX CREDIT HOLDINGS
10499 W. BRADFORD RD #102
LITTLETON, CO 80127

PERFORMANCE FOOD GROUP
7420 RANCO RD.
RICHMOND, VA 23228

PREMIER FIRE PROTECTION, INC.
PO BOX 1103
BRISTOL, TN 37621

RETAIL TECHNOLOGY GROUP
1663 FENTON BUSINESS PARK CT.
FENTON, MO 63026


                                          -35-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 36 of 135




ROSNET
2005 BACHELOR RD.
MOORESBORO, NC 28114

RUSTIC RIDGE LANDSCAPING
PO BOX 8115
GRAY, TN 37615

S&D COFFEE, INC.
P.O. BOX 1628
CONCORD, NC 28027-1628

STANLEY STEAMER OF TRI-CITIES
1074 LYNN GARDEN DR SUITE A
KINGSPORT, TN 37665

WASSERSTROM COMPANY
PO BOX 182056
COLUMBUS, OH 43218-2056

RONALD L. CIGANEK, SENIOR V.P.
COMMERCIAL & INDUSTRIAL DIVISION
VALLEY NATIONAL BANK
107 S. FRANKLIN STREET
TAMPA, FL 33602

IHOP PROPERTIES, INC.
525 NORTH BRAND BLVD. 3RD FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4435
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP REALTY CORP.
STORE 589
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

RAYMOND JAMES BANK, N.A.
710 CARILLON PARKWAY
ST. PETERSBURG, FL 33716

ENOKA DIEUJUSTE


                                          -36-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 37 of 135




DINE BRANDS
450 N. BRAND BLVD.
GLENDALE, CA 91203

IHOP FRANCHISE COMPANY, LLC
C/O INTERNATIONAL HOUSE OF PANCAKES, INC.
450 NORTH BRAND BLVD.
7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
525 NORTH BRAND BLVD. 3RD FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4435
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP PROPERTIES, INC.
STORE 4440
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

IHOP REALTY CORP.
STORE 589
450 NORTH BRAND BLVD. 7TH FLOOR
GLENDALE, CA 91203

CHARLES SCACCIA, SVP OPERATIONS
DINE BRANDS
450 N. BRAND BLVD.
GLENDALE, CA 91203

VALLEY NATIONAL BANK
4790 140TH AVENUE NORTH
CLEARWATER, FL 33762

ABDULLAH, ASHIA
1616 SUMTER AVE
CHARLOTTE, NC 28208

ABRAM, BETHANY
2305 PORTER ROAD
NASHVILLE, TN 37216



                                          -37-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 38 of 135




ACEVEDO, LEILANI
224 S EAST AVE
ANNAPOLIS, NC 28083

ACHCHILLAGE, JANANI
3716 HILLBROOK DRIVE
NASHVILLE, TN 37211

ACOSTA, JADE
7312 CABOT DR
NASHVILLE, TN 37209

ACOSTA-RODRIGUEZ, ESMERALDA
2028 BALLSTON PLACE
KNIGHTDALE, NC 27545

ADAMS, BLAIR
1316 WATERLILY LN
CHARLOTTE, NC 28262

ADAMS, LISA
367 PREYER ST
SHELBY, NC 28152

ADAMS, SHELBY
106 BEECHWOOD RD
STANLEY, NC 28164

ADAMSON, KIARA
4439 STONEWALL DRIVE
RALEIGH NC 27604

ADDINGTON, BRODY
702 BRANTON DR
SHELBY NC 28152

ADDISON, CIERA
1716 EILEEN ST
COLUMBIA SC 29203

ADKINS, CHANTELL
514 COAPMAN STREET
GREENSBORO NC 27407

AGOGLITTA, NICOLO
1676 LOWELL BETHESDA RD APT G


                                          -38-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 39 of 135




GASTONIA NC 28056

AHFEROM, ROBEL
1180 DEVON LANE APRT A
HARRISONBURG, VA 22801

ALLEN, DOMINIQUE
1012 SHERWOOD DRIVE APT D
DURHAM, NC 27705

ALLEN, JONATHAN
270 TAMPA DR
NASHVILLE TN 37211

ALLEN, ZAHIRA
1422 WYLDEWOOD RD
DURHAM NC 27704

ALLISON, KEARA
6047 BURLINGTON RD
GIBSONVILLE NC 27249

ALLISON, RICHARD
540 APRIL DR
SHELBY NC 28152

ALONSO, ILSE
3522 FARMINGTON DR
GREENSBORO NC 27407

ALSADOUM, AWATIF
850 RICHARD RD
ANTIOCH TN 37016

ALSTON, SYCOUYA
512 EASTWAY AVE
DURHAM, NC 27703

ALZUGHAIER, ZAYNAB
3012 ARGYLL DR
SUMMERVILLE SC 29483

ANDERSON, ALLISON
706 HUFFMAN MILL ROAD
BURLINGTON NC 27215



                                          -39-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 40 of 135




ANDERSON, SHARON
515 11TH ST. NW
CHARLOTTESVILLE VA 22903

ANDERSON, TATIANA
1017 TOWNBRANCH ROAD
GRAHAM NC 27253

ANDREWS, SARAI
15264 ERIC KYLE DR
HUNTERSVILLE NC 28078

ANGLIN, DAVIDA
5800 MAUDINA AVE
NASHVILLE TN 37209

ANGUIANO, KHRISTOPHER
721 HAMRICK RD
SHELBY NC 28152

ANGULO, ASHLEY
315 ROSELYNN LANE
VIRGINIA BEACH VA 23454

APPERSON, MATTHEW
501 ROSELAND ST
HIGH POINT NC 27265

ARDENO, NIKOLE
5912 MONROE RD
CHARLOTTE NC 28212

ARELLANO, VERONICA
1020 KENILWORTH
CONCORD NC 28027

ARMSTRONG, AU
208 FACULTY ST
BOONE NC 28607

ARMSTRONG, DESTINY
164 TROUT LILY DR
LAKE FREDERICK VA 22630

ARMSTRONG, EZRA
902 N 5TH ST


                                          -40-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 41 of 135




NASHVILLE TN 37207

ARMSTRONG, IMANI
917 CAPITOL LANDING RD
WILLIAMSBURG VA 23185

ARRINGTON, CHASE
318 HILL ST
BOONE NC 28607

ARTIS, JAYLIN
4832 QUARRYMAN RD
RALEIGH NC 27610

ASAN, JORGE
306 FAIRFAX ST
BERRYVILLE VA 22611

ATKINSON, ANNA
788 STARNES RD
SALISBURY NC 28146

AUSMANN, LAURA
2003 CENTRAL DR
KANNAPOLIS NC 28083

AUSTIN, AMY
3703 ANDREW JACKSON WAY
HERMITAGE TN 37076

AUSTIN, NATHANIEL
630 TANNERS LN
EARLYSVILLE VA 22936

AVENDANO, RAYMUNDO
201 MIRACLE MILE DRIVE 2-D
ANDERSON SC 29621

AVERY, ANDREA
9316 OREN THOMPSON RD
CHARLOTTE NC 28213

BAEZA, GUADALUPE
5080 OLDE VILLAGE LANE
WINSTON SALEM NC 27106



                                          -41-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 42 of 135




BAILEY, JANIECE
3344 SHASTA COURT
VIRGINIA BEACH VA 23452

BAKER, AMANDA
2962 FRALEY CHURCH RD
GASTONIA NC 28054

BAKER, NICOLE
226 RAINTREE ROAD
VIRGINIA BEACH VA 23452

BAKER, SHAKEYDRA
134 FLINT LANE
GREER SC 29651

BAKER, SEAIRA
1045 HUNT CLUB LN
SPARTANBURG SC 29651

BALDWIN, ANDREA
4600 HIGHLAKE DR.
CHARLOTTE NC 28215

BALLADARES, GUSTAVO
402 VICTORIAN LANE LANE
GRANITE FALLS, NC 28630

BANKS, KIERRA
810 EAST PRESNELL STREET
ASHEBOROR NC 27203

BANKS, VERA
505 PICCADILLY ROW
ANTIOCH TN 37013

BARBER, ALEXIS
1916 BULL ST
COLUMBIA SC 29201

BARONE, THEA
121 BRIGSTOCK DR
WINCHESTER VA 22602

BARRETT, DANIEL
346 WOODYCREST AVE


                                          -42-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 43 of 135




NASHVILLE TN 37209

BARRETT, PETAGAY
6600 YATESWOOD DR
CHARLOTTE NC 28212

BARRETT, SAMAUNEE
4916 N NEW HOPE RD
RALEIGH NC 27604

BATES, SHANIKA
105 OAKMONT CIRCLE
WILLIAMSBURG VA 23185

BAUL, LEMEUL
747 E. ROCHAMBEAU DR
WILLIAMSBURG VA 23185

BAXTER, NEKITA
109 A MAXWELL AVE
ANDERSON SC 29624

BAXTER, SUMMER
2112 BROAD ST
DURHAM NC 27705

BEAM, BILLIE
2861 COURT DRIVE
GASTONIA NC 28054

BEAN, KAITLYN
3655 SHIP CHANDLERS WHARF
VA BEACH VA 23453

BECKETT, SARA
566 ROSE COTTAGE CIR
GALLATIN TN 37066

BELCHER, CHRISTOPHER
1705 PATHFINDER DRIVE
VIRGINIA VA 23454

BENFIELD, MIRIAM
6419 FRIEDAN CHURCH RD
GIBSONVILLE NC 27249



                                          -43-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 44 of 135




BENGE, CHEYENNE
3955 SEQUOIA DR
GRANITE NC 28630

BENSON, TERESA
8904 SUTHERLAND DR
HUNTERSVILLE NC 28078

BENTLEY, JASMINE
2519 E LITTLE CREEK ROAD
NORFOLK VA 23451

BICKERMAN, HANNAH
57 LYNWOOD CIR
CLARKSVILLE TN 37040

BIGGERS, JOHN
208 NORTH WELDON
GASTONIA NC 28052

BISBY, TAYLOR
3451 MARVIN RD
CHARLOTTE NC 28211

BISHOP, ALYSSA
3105 HIGH GLEN DR
CHARLOTTE NC 28269

BISLIMI, AGNESA
13 PATRIOT LN
PALMYRA VA 22963

BLACKWELL, SANDRA
4349 WAKEMAN DR.
WINSTON SALEM NC 27105

BLAKE, KENDRICA
3815 GALLATIN PIKE
NASHVILLE TN 37216

BLOCH, BETHANY
231 ATKINSON FARM CIRCLE
GARNER NC 27529

BLOUNT, DAETHYN
530 HIETTS LANE


                                          -44-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 45 of 135




CLARKSVILLE TN 37203

BLUNK, ERICK
3202 BLACKBURN DT
WAXHAW NC 28173

BOBO, VALERIE
2842 CREEKBEND DR
NASHVILLE TN 37207

BOGGS, BRIANNA
437 TANGLEWOOD CT
NASHVILLE TN 37211

BOGGS, CARMEN
625 GREEN WAVE
GALLATIN TN 37066

BOHLING, GABRIELLA
925 THOUSAND OAKS DRIVE
VIRGINIA BEACH VA 23454

BOLTON, MONICA
901 COLLETON ST
COLUMBIA SC 29203

BONDARENK, LINDA
737 PLANTATION ESTATES DR
MATTHEWS NC 28105

BOOKER, NIA
10814 AZURE VALLEY PL
CHARLOTTE NC 28269

BOSTIAN, KAYLA
8620 CROOKED OAK LANE
KANNAPOLIS NC 28081

BOSWELL, SARAH
4608 NEWBERN HEIGHTS DR
PULASKI VA 24301

BOUCHABCHOUB, BADREDDINE
11624 RED KNOLL LANE
PINEVILLE NC 28134



                                          -45-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 46 of 135




BOULET, KAYCEE
1552 WEST KING ST
BOONE NC 28607

BOWEN, ROBERT
139 KENDRA DRIVE
MOORESVILLE NC 28117

BOWERS, CIERA
3402 CRAIG AVE
CHARLOTTE NC 28211

BOWMAN, ALYSA
1401 LONGCREEK DR
COLUMBIA SC 29210

BOWMAN, EMMA
3183 LAKE POWELL ROAD
WILLIAMSBURG VA 23185

BOWMAN, WHITNEY
1152 SEVEN OAKS BLVD.
SMYRNA TN 37167

BOYD, KRISTINA
3960 BOSTON CREEK DR
CHARLOTTESVILLE VA 22902

BRADSHAW, KARIE
6402 HELENS WAY
DENVER NC 28037

BRANCH, JOSHUA
14244 EHEART LANE
BARBOURSVILLE VA 22923

BREED, RYLEE
3109 GRIERTON CT
CHARLOTTE

BREEDEN, ANA
9 CHOCTAW PL
PALMYRA VA 22963

BRETTNER, TAYLOR
139 LAKE SHORE DR


                                          -46-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 47 of 135




NASHVILLE TN 37214

BRICK, LINDSAY
400 LAWSON RD
ANDERSON SC 29621

BRIDE, MARY
1023 GRIDER DR
GALLATIN TN 37066

BRIDGERS, KIMBERLY
1295 SILAS CREEK PARKWAY
WINSTON SALEM NC 27127

BRIGGS, KREETAY
22 LAFIETE LANE
WILLIAMSBURG VA 23185

BRISTOL, RICHARD
104 LKE RIDGE DRIVE
HENDERSONVILLE TN 37075

BRITTON, JASMINE
6716 SAINT JULIAN WAY
FAYETTEVILLE NC 28314

BROCK, AMANDA
1950 WINDSOR HILL DRIVE
MATTHEWS NC 28105

BROOKMAN, NICHOLAS
429 GILES AVENUE
DUBLIN VA 24084

BROOKS, JOHN
371 TURNER
LINCOLNTOWN NC 28092

BROOKS, JOSHUA
1304 QUAIL CT E
NASHVILLE TN 37214

BROOKS-STOREY, LINZIE
1353 FINLAY DRIVE
WEST COLUMBIA SC 29169



                                          -47-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 48 of 135




BROWN, ARNOLD
1203 NORTH GREGSON STREET

BROWN, CAROLYN
3735 MICHIGAN AVE
CHARLOTTE NC 28215

BROWN, CHRISTIAN
9224 GARNET FIELD CT
CHARLOTTE NC 28269

BROWN, JUSTIN
4824 WALTER OAK RD
CHARLOTTE NC 28211

BROWN, LAKISHA
7908 STERLING COURT
TOANA VA 23168

BROWN, MATTHEW
155 N HAMPTON DR    F
AYETTEVILLE GA 30215

BROWN, MYJA
543 BELFAST DR
GASTONIA NC 28052

BROWN, MYYAH
3311 SHANNON RD
DURHAM NC 27707

BROWN, RICKELLE
3005 FIRTH RD
DURHAM NC 27704

BROWN, SABREYANA
2173 TROPHY TRACE CLARKSVILLE
TN 37040

BROWN, SUPERIOR
302 CAYMAN WAY
CHARLOTTE NC 28217

BROWN, TORI
2115 SPRING GARDEN STREET
GREENSBORO NC 27403


                                          -48-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 49 of 135




BUCHANAN, CORDERO
1041 WOOD FERRY
GALLATIN TN 37066

BUCK, TONYA
2620 BRIDGEWAY DRIVE
COOKEVILLE TN 38506

BUCKNER, JENNIFER
60 COLLEGE STREET APT 4
CHRISTIANSBURG VA 24073

BUELL, ERIN
12524 NEWSTEAD RD
HUNTERSVILLE NC 28078

BULLOCK, GREGORY
2225 RICHMOND ROAD RM 137
WILLIAMSBURG VA 23185

BURKE, BRANDON
205 OGDEN DRIVE
GASTONIA NC 28054

BURKE, TAYLOR
4214 SAXONBURY WAY
CHARLOTTE NC 28269

BURLESON, ALLISON
203 ABEES GROVE CHURCH RD
VALDESE NC 28690

BURNETT, JAQUAN
400 DEANNA LANE APT A
CHARLOTTE NC 28217

BURRELL, DARIAN
1332 W HORAH ST
SALISBURY NC 28144

BUSH, JERESHIA
1300 LONGCREEK DRIVE
COLUMBIA SC 29210

BUSTAMANTE, BRENDA


                                          -49-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 50 of 135




147 PARK FAIRFAX DR
CHARLOTTE NC 28208

BUTLER, DEJAH
100 TANGLEWOOD
NASHVILLE TN 37211

BUTLER, JREISHA
2112 BROAD ST
DURHAM NC 27705

BUTLER, NAARAH
181 GLENDARE DRIVE
WINSTON SALEM NC 27104

BUTTREY, GORDON
125 EDGEWATER FALLS
MURFREESBORO TN 37129

BYRD, DARREON
135 WEEPING WILLOW WAY
GASTONIA NC 28052

CAMP, LUTHER
1030 WARDS BRANCH RD
SUGAR GROVE NC 28679

CAMPBELL, BAILEY
7456 STACY DR
NASHVILLE TN 37221

CAMPBELL, DAVONNE
123 WHITFORD PLACE
WINSTON SALEM NC 27107

CAMPBELL, DONNA
5122 LINBAR RD
NASHVILLE TN 37211

CAMPBELL, IOLA
1001E 74 BUS HWY
ELLENBORO NC 28040

CAMPBELL, JAMARA
4 YORKSHIRE COURT
STAFFFORD VA 22554


                                          -50-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 51 of 135




CANAVAN, CHRISTOPHER
620 SUHTAI COURT
VIRGINIA BEACH VA 23451

CANNADY, SHANICE
2900 MLK JR DRIVE APT H
HIGH POINT NC 27260

CANNON, BRITTANY
317 WEST LAKESIDE AVE
COLUMBIA SC 29203

CANSECO, ANTONIO
2615 PEMBROKE RD APT 8
GASTONIA NC 28054

CANSECO, DOMINGO
910 AIRLANE
GASTONIA NC 28054

CANSECO, SANTIAGO
212 E. 8TH AVE
GASTONIA NC 28054

CANTY, SHANA
295 JOHN L HUDSON SR RD
LANCASTER SC 29720

CARDER, KIMBERLY
68 MUSIC SQ EAST
NASHVILLE TN 37203

CARGILL, LADONNA
827 YOUNGS LANE
NASHVILLE TN 37207

CARR, JORDAN
735 TULIP GROVE RD
HERMITAGE TN 37076

CARR, JESSICA
2302 SEDGEWICK DRIVE
VIRGINIA BEACH BA 23454

CARSON, DEAHJANIQUE


                                          -51-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 52 of 135




707 SPRINGDALE RD
STATSVILLE NC 23677

CARSON, WELDON
5330 GARDEN SPRINGS LN
RALEIGH NC 27610

CARTER, CORY
507 ETHEL CT
CHARLOTTE NC 28214

CARTER, DWAYNE
7401 WARWICK BLVD
NEWPORT NEWS, VA 23607

CARTER, WENDY
21 EDGEMOOR DRIVE
NEWPORT NEWS VA 23603

CASAZZA, MICHELE
7305 CLABRIE
DURHAM NC 73022

CASEY, LEANNA
2170 BLAKEMORE DR
CLARKSVILLE TN 37040

CASTERLINE, KIMBERLY
1 RIDGE DRIVE
LOVINGSTON VA 22949

CATES, TIFFANY
6626 RIVERWOOD RD
WALKERTOWN NC 27051

CATHEY, JOSHUA
1704 CHARLOTTE AVE. APT 200
NASHVILLE TN 37115

CATLETT, DONNA
322 HARRISON ST
NASHVILLE TN 37211

CAUDILL, TIFANIE
P.O. BOX 1183
WILLIAMSBURG VA 23188


                                          -52-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 53 of 135




CHAIREZ, ELIZABETH
1633 RIO HILL DRIVE
CHARLOTTESVILLE VA 22901

CHAMBERS, JAYE
510 CARTER RD
GRAHAM NC 27253

CHAMBERS, STENNISHA
6311 TIARA LN APT 204
CHARLOTTE NC 28212

CHANCE, ANTHONY
1148 SEARS ST.
KANNAPOLIS NC 28083

CHAPLIN, GRACIE
137 SAVELY DRIVE
HENDERSONVILLE TN 37075

CHARON, JESSICA
115 EMERY LANE
ZEBULON NC 27597

CHAVEZ, EMMANUEL
899 PORT REPUBLIC RD
HARRISONBURG VA 22801

CHAVIRA, JUAN
2209 TUCCA WAY
RALEIGH NC 27604

CHEN, YUE
5437 RICHMOND ROAD WILLI
AMSBURG VA 23188

CHESSON, ARIANNA
3251 YORKBOROUGH WAY
VIRGINIA BEACH VA 23513

CHESTON, STEPHON
7204 CANAAN LANE 106
RALEIGH NC 27615

CHICAS, IRENE


                                          -53-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 54 of 135




QUARRY          RALEIGH NC 27610

CHRISTIAN, K.
1656 LOWELL BETHESDA 2397
GASTONIA NC 28056

CHUNN, TYEISHA
3998 HIGHWAY 601 SOUTH
MOCKSVILLE NC 27028

CIARLANRE, CYNTHIA
2214 SEDGEWICK DRIVE
VIRGINA BEACH VA 23454

CID, VIVIAN
600 ERMINE RD LOT 587
WEST COLUMBIA SC 29170

CLARK, ATIRE
5321 DEWMORN PLACE
CHARLOTTE NC 28269

CLARK, DAEFEAREO
4916 BARRINGTON DRIVE
COLUMBIA SC 29203

CLARK, DARRUS
4423 W TYVOLA RD
CHARLOTTE NC 28208

CLARK, DEONA
209 GALTS MILL AVE
WILLIAMSBURG VA 23185

CLARK, JAMES
4210 OAKRIDGE DR
WINSTON SALEM NC 27105

CLARK, JOHN
404 WOODROW AVE
HIGH POINT NC 27262

CLARK, JAMERSON
508 DEMOSS ST.
GALLATIN TN 37066



                                          -54-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 55 of 135




CLARK, MICHELLE
2 NORTH ST
GREENWOOD DE 19950

CLAY, DARYALLE
1602 HAYNES IHOP
CLARKSVILLE TN 37042

CLEARY, CHASITY
1606 N HAMILTON ST
HIGH POINT NC 27262

CLEMENCE, ALLISON
3025 N MAIN
ANDERSON SC 29621

CLEMENT, LONNIE
1624 LASKIN ROAD SUITE 73
VIRGINIA BEACH VA 23451

CLINE, COURTNEY
2310 2ND STREET
RADFORD VA 24141

CLODFELTER, ALEXIS
9216 WESTBURY WOODS DR
CHARLOTTE NC 28277

COBLE, NORA
1327 POLLARD AVE
BURLINGTON NC 27217

COBOS, DAVAID
9812 STONEYHILL CHURCH RD
MIDDLESEX NC 27557

COBOS, YERUSI
9812 STONEYHILL CHURCH RD
MIDDLESEX NC 27557

COE, ADRIANA
1416 ASHE ST
BRULINGTON NC 27217

COKLEY, LAMYSHA
18250 MARSH LN


                                          -55-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 56 of 135




DALLAS TX 75287

COLEMAN, AALYAS
3988 MOLA LANE
EARLYSVILLE VA 22936

COLLINS, JASMINE
343 BUCKLAND MILLS COURT
CARY NC 27513

COLLINS, SYDNEE
1601 LINDLEY TRAIL
GRAHAM NC 277253

COLON, MIGUEL
2627 PEMBROKE APT. 1
GASTONIA NC 28054

COLUCCI, ERICA
7337 SEXTONS CREEK DRIVE
RALEIGH NC 27614

COMMEDO, SELENA
517 VAN THOMA DR
RALEIGH NC 27609

CONNARD, DUSTY
109 RUTHHAVEN DR
BESSEMER CITY NC 28016

CONNARD, SERENITY
109 RUTHHAVEN DR
BESSEMER CITY NC 28016

CONNELLY, REBECCA
1241 UNIVERSITY COURT
RALEIGH NC 27606

CONWAY, LATAVIA
4391 GREENRIDGE LANE
KANNAPOLIS NC 28081

COOKE, BETH
93 WEAKLY LN. APT.D-38
SMYRNA TN 37167



                                          -56-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 57 of 135




COOKE, KATRELLE
1382 GREYSPOINT ROAD
TOPPING VA 23169

COOPER, ERICKA
13 HARPOON CT.
WILLIAMSBURG VA 23185

COOPER, PAMELA
3324 DUMBAR LANE
INDIAN LAND SC 29707

CORRAO, SAMANTHA
1118 HARMONY LANE
LA VERGNE TN 37086

CORTES GONZALEZ, ALEJANDRA
1510 QUAIL RIDGE RD
RALEIGH NC 27609

COURNOYER, BRITTNI
335 HAPPY LAKE RD
ROCKWELL NC 28138

COVINGTON, CANDISE
1615 E LEXINGTON AVE
HIGH POINT NC 27262

COWAN, SHAKERRA
1212 ASCENDING LANE
STATESVILLE, NC 28625

COX, CHELSEA
167 TALBERT WOODS DR.
MOORESVILLE NC 28117

COX, NEMICHA
20324 CARRINGTON TRACE DR
CORNELIUS NC 28031

CRADDOCK, JAYLA
201 KENWICK CIRCLE
GREENSBORO NC 27406

CRAIG, CORTLAN
508 DEMOSS STREET


                                          -57-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 58 of 135




GALLATIN TN 37066

CRAIG, JEFFERY
254 DARK HOLLOW RD
BOONE NC 28607

CRAIG, MYAH
2635 INGLESIDE DR
HIGH POINT NC 27265

CRAWFORD, EMILY
1462 COUNTRY CLUB CT
HARRISONBURG VA 22802

CRAWFORD, TAWANA
1312 N BEAUMONT CT
BURLINGTON NC 27217

CRENSHAW, KEVIN
1309 HUDSON AVE DURHAM
NC 27705

CRISLER, IMANI
3041 DREWSKY LANE
FORT MILL SC 29715

CRISP, KANIJAH
711 BARRINGTON DRIVE
CHARLOTTE NC 28215

CRISS, JALISA
106 GRENADIER DR
FRANKLIN TN 37064

CRONAN, CAITLIN
15537 NORTHSTONE DRIVE
HUNTERSVILLE NC 28078

CROW, KIMBERLY
150 MARLO LOOP
MOORESVILLE NC 28166

CRUZ, JEYDI
1052 BALL PARK RD
THOMASVILLE NC 27360



                                          -58-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 59 of 135




DALTON, MELODY
1536 W INTRUDER CIR
VIRGINIA BEACH VA 23545

DANILOV, IGOR
600 RICHARDSON RUN
WILLIAMSBURG VA 23188

DARBY, ERICA
1202 PORTER RD
LAFAYETTE TN 37083

DAUGHERTY, JAMIE
2214 ELLISTON PLACE
NASHVILLE TN 37203

DAVIS, ASHLAY
5628 LAUREL CREST DR
DURHAM NC 27712

DAVIS, BOBBI
350 BRYANT ROAD APT A30
SPARTANBURG SC 29303

DAVIS, CATRINA
818 TREE ST
COLUMBIA SC 29206

DAVIS, DEMONTA
4202 PARKDALE DR
CHARLOTTE NC 28208

DAVIS, KASEY
1224 ROCK RD
CHRISTIANSBURG VA 24073

DAVIS, MARY
296 RICKYS WAY
BOONE NC 28607

DAVIS, PAMELA
119 INDIANA LANE
WILLIAMSBURG VA 23188

DAVIS, ROLAND
130 LAYFETTE BLVD


                                          -59-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 60 of 135




WILLIAMSBURG VA 23188

DAVIS, SHERKYRA
1208 REDBUD STREET
CAHRLOTTE NC 28216

DAVIS, TANIA
1204 GORRELL ST
GREENSBORO NC 27401

DAVIS-RUBIANO, ISABELLA
CHARLOTTE NC 28226

DAWSON, RAKASHA
215 COCONUT MEWS
CARY NC 27513

DAY, MITZ
1211 CLEARVIEW DR
MT JULIET TN 37122

DE LA ROSA, NELLY
1941 CARRINGTON OAKS DRIV
CHAROTTE NC 28273

DEAL, MERRISSA
5228 FREEDOM DRIVE
CHARLOTTE NC 28208

DEAZA, YANIRA
1329 CANARY DR
VIRGINIA BEACH VA 23453

DEES, JADE
3011 SPRUELL COURT
WAXHAW NC 28173

DELGADO, ANDRES
5646 AMALIE DR. APT E 85
NASHVILLE TN 37211

DELONG, NICHILAS
500 ROBEY STREET
RADFORD VA 24141

DENIS, CHRIS


                                          -60-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 61 of 135




909 FOREST DALE
NASHVILLE TN 37214

DENISON, EVAN
329 WEST MAIN STREET
BERRYVILLE VA 22611

DEPENBROCK, JOY
204 NORMAN DAVIS DR
TOANO VA 23168

DEWBERRY, SHANIKA
113 SALUDA STREET
COWPENS SC 29330

DIAMOND, BRYCE
3234 LAKEFORD DR
NASHVILLE TN 37214

DICKERSON, JACOB
1808 CITADEL COURT
VIRGINIA BEACH VA 23464

DICKERSON, TAYLOR
128 W CONCORD DR
CITY TN 37042

DICKQUIST, VICTORIA
135 SABLE ROAD
SALISBURY NC 28146

DIXON, BRIANACA
3850 PEA RIDGE
LAWNDALE NC 28090

DIXON, WANDA
1100 CARYSBROOK LANE
CHARLOTTE NC 28217

DOKUM, ALISHA
1103 13TH AVE NE
HICKORY NC 28601

DONNELL, BRAYDON
4382 MEMORY LN
ADAMS TN 37010


                                          -61-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 62 of 135




DOOLEY, CHRISTOPHER
1012EOZELLBLV
SPARTANBURG SC 29301

DOSS, JACOB
504 HOLLERMAN LANE
GALLATIN TN 37066

DOUGLAS, DARIUS
215 DOVERSHIRE PARKWAY
DURHAM NC 27704

DOUGLAS, EDGAR
118 ALEO NINTH AVE.
ROCKINGHAM NC 28379

DOUGLAS, MIRACLE
518 LOACH STREET
ASHEBORO NC 27203

DOWDY, DANIEL
128 BROOKHAVEN DRIVE
WILLIAMSBURG VA 23185

DU BOSE, ERICA
300 MAHONE ST
DURHAM NC 27713

DUBOSE, TYRESE
100 RIVERBEND DRIVE
WEST COLUMBIA SC 29169

DUDGINSKI, JACKIE
1944 HINSHAW AVE APT 1A
WINSTON SALEM NC 27104

DULO, LYUDMILA
1762 CROSSKEYS ROAD
HARRISONBURG VA 22801

DUNCAN, DALISA
CYPRESS POINT DR
CHARLOTTESVILLE VA 22901

DUNCAN, MALLORY


                                          -62-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 63 of 135




2609 FINES CREEK DR
STATESVILLE NC 28625

DUNCAN, SYDNEY
311 HANCOCK ST B301
GALLATIN TN 37066

DUPONT, MARQUIST
7209 COLONY RD
CHARLOTTE NC 28277

DYE, TROY
1152 EDGEWOOD DR
GALLATIN TN 37066

EASLEY, BETHANY
1127 DONELEA LN NW
CONCORD NC 28027

ECKLIN, KAYIN
1800 BLUE KNOB RD
VIRGINIA BEACH VA 23464

EDWARDS, ETHEL
5861 SHADY GROVE
RALEIGH NC 27609

EDWARDS, TOMMI
301 GINENS LANE LOT 121
BLACKSBURG VA 24060

EICHER, CARRIE
608 CANTON PASS
MADISON TN 37115

ELIAS MARTINEZ, DULCE
141 BROOKSIDE PL LOT #61
HARRISONBURG VA 22802

ELLIOT, MARIA
5420 TARGET DR
ANTIOCH TN 37013

ELLIS, RHIANNAN
6 SUMMIT HEIGHTS
CLARKSVILLE TN 37043


                                          -63-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 64 of 135




ELLIS, SHONDA
151 DARLENE DR
CLARKSVILLE TN 37172

ELTAHIR, TASNEEM
4024 JESSICA LEIGH LANE
CHARLOTTE NC 28269

EMAM, GBANNA
6857 PULASKI AVE
FAIRLAWN VA 24141

EMERSON, LEAH
1131 MECKLENBURG HWY
MOORESVILLE NC 28115

EMLER, VICKIE
417 IDLEWILD AVE
MADISON TN 37115

ESCAMILLA, MATUS
137 ASSEMBLY DRIVE
MOORESVILLE NC 28117

ESTES, PEGGY
7068 RAWLEY PIKE
HINTON VA 22831

ESTRADA, HECTOR
1324 PARKWOOD AVE
CHARLOTTE NC 28205

EVANS, CANDACE
6315 OLD MOORETOWN ROAD
WILLIAMSBURG VA 23188

EVANS, DESTINY
1027 FALLS CREEK LANE
CHARLOTTE NC 28209

EVANS, MARTIA
208 LOFT LANE
RALEIGH NC 27609

EVERWINE, EERICKA


                                          -64-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 65 of 135




2035 HIGHSIDE DR
ELON NC 27244

FAIR, RACHEAL
7104 MCCONNELL DR
KERNERSVILLE NC 27284

FAIRCLOTH, JEANA
7779 WINCHESTER AVE
INWOOD WV 25428

FAISON, DAMICA
167 MIAMOSA DR
WILLIAMSBURG VA 23185

FALL, RAMATOULAYE
2400 BLACKWOLF RUN LN
RALEIGH NC 27604

FEDORENKO, ANDRIY
600 RICHARDSON RUN APT D
WILLIAMSBURG VA 23188

FELLOWS, SAMANTHA
2524 WARD AVE
CONCORD NC 28025

FELTS, CASEY
900 OLD BROOK RD
CHARLOTTESVILLE VA 22901

FERDINAND, GAETANE
701 WEST MONROE
SALISBURY NC 28144

FERGUSON, SHERRY
708 CASCADE RD
MOORESVILLE NC 28115

FEY, MONTANA
5927 COLCHESTER DR
HERMITAGE TN 37076

FISCHER, LAUREN
1540 GENERAL BOOTH BLVD
VIRGINIA BEACH VA 23454


                                          -65-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 66 of 135




FLEMING, KHADEEM
904 HEARTHRIDGE COURT
RALEIGH NC 27609

FLIS, TERRI
7208 POMPANO PLACE
GASTONIA NC 28056

FLOWERS, PATRICK
1031 ASSEMBLY ST
COLUMBIA SC 29201

FOCHT, RUSSELL
1453 GATE TREE CT
VIRGINIA BEACH VA 23454

FOGG, ZHANEL
1300 S ALSTON AVE
DURHAM NC 27701

FOLK, MARIAH
100 RIPPLEMEYER AVE
COLUMBIA SC 29203

FOLLEY, JESSICA
827 RIDGE ST
CHARLOTTESVILLE VA 22902

FORD, MONTREGG
26 WALNUT AVE
CONCORD NC 28027

FORNEY, JANA
3877 CHANCERY LN
VIRGINIA BEACH VA 23452

FORREST, TIFFANY
2414 TINNELL CT
MURFREESBORO TN 37129

FORT, BRIANA
425 WARRIOR DR
MURFREESBORO TN 37128

FORTNER, JULIET


                                          -66-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 67 of 135




589 STARLIGHT DR APT4
FORT MILL SC 29715

FOSTER, DAIQUAN
102KATLINE DRIVE
DURHAM NC 27703

FOWLER, ALLYSSA
919 PATIO DR
NASHVILLE TN 37214

FOWLER, CHRISTY
1621BELL RD APT 122
NASHVILLE TN 37211

FOWLER, DEMI
637 CHEROKEE PL
FRANKLIN TN 37064

FOWLER, SARA
2214 ELLISTON PLACE
NASHVILLE TN 37203

FRANCIS, SHEILA
303 ST THOMAS DR
NEWPORT NEWS VA 23606

FRANCIS, TENAIZAH
9611 BROOKDALE DRIVE
CHARLOTTE NC 28075

FRANCO, IMANI
6009 LANDMARK CENTER BLVD
GREENSBORO NC 27407

FRANKLIN, TINA
500 KENT CT.
HIGH POINT NC 27262

FREEMAN, ASHYIA
7635 WALNUT WOOD DR
CHARLOTTE, NC 28212

FREEMAN, ISABELLA
815 GOLFVIEW PL
CLARKSVILLE TN 37043


                                          -67-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 68 of 135




FREN, GABRIELLA
2014 SWEETBRIAR DR
CLARKSVILLE TN 37043

FUENTES BLANDON, OSCAR
830 RUMNEL COURT
CHARLOTTESVILLE VA 22901

FULWILEY, MONEY
6022DELTA CROSSING LANE
CHARLOTTE NC 28212

GANOLLI, SARAH
12139 REGENT RIDGE LN
CHARLOTTE NC 28279

GANTT, MERCEDES
5732 KNIGHTNER ST
COLUMBIA SC 29203

GANTT, SONYA
456 WILLIAMSTON RD
ANDERSON SC 29621

GARCIA, ADAM
1271 BIVINS ROAD
LEWISBURG TN 37091

GARCIA, ESTHER
152 WINECOFF AVE
CONCORD NC 28025

GARNER, JOSIAH
3001 HILLSBOROUGH ST
RALEIGH NC 27607

GARST, JENNIFER
134 AUGUSTA STREET
VERONA VA 24482

GARVIN, BRIAN
1142 CALDWELL STREET
GASTONIA NC 28052

GARVIN, ROBIN


                                          -68-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 69 of 135




702 ALMONDWOOD PL.
LAVERGNE TN 37086

GATES, ANDREA
171 HOWARD WOODY DR
LAVERGNE TN 37086

GEBREYESUS, FREHIWOT
400 CHANEY RD
SMYRNA TN 37167

GETER, ERICA
8410 STRATHBURN COURT
HUNTERSVILLE NC 28078

GETZ, BRITTANY
716 E IRELAND
HERNANDO FL 34442

GIBSON, MELVIN
1011 ADDISON
RALEIGH NC 27610

GILLARD-TONEY, CHERRELL
116 YESTER OAKS WAY E
GREENSBORO NC 27455

GILLIAM, ROBERT
2117 BEDFORD ST APT 11
DURHAM NC 27707

GILMAN, JENEAN
624 SMITHFIELD AVE
WINCHESTER VA 22601

GIRALDO, KAREN
10504 STONEACRE CT
PINEVILLE NC 28134

GISSENDANNER, NAKETTA
2103 DIAMOND CREEK CIRLC
CHARLOTTE NC 28273

GIUSTINIANI, SEAN
5004 LAZY DAY LANE
INDIAN TRAIL NC 28079


                                          -69-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 70 of 135




GLOVER, YASHICA
2523 EDDINGTON ST
CHARLOTTE NC 28208

GOFF, SAMUEL
850 BLOWING ROCK ROAD
BOONE NC 28607

GOINS, CAITLIN
1107 CEDAR POINTE PARKWAY
ANTIOCH TN 37013

GOINS, JADA
2625 INGLESIDE DR
HIGH POINT NC 27265

GOINS, KRISTY
810-C ASHEBROOK DRIVE
GREENSBORO NC 27409

GOINS, TIERRA
164 NORTH WIND PLACE APT 202
CHARLOTTE NC 28201

GOLDSBERRY, KAYLA
12428 WILLINGDON RD
HUNTERSVILLE NC 28078

GOMEZ, REGLA
120 LAWS LANE
KINGS MOUNTAIN NC 28086

GOMEZ, STEPHANIE
114 CRYSTAL SPRINGS DR
TIMBERLAKE NC 28583

GONZALES, E.
12019 ULSTEN LANE
HUNTERSVILLE NC 28078

GONZALEZ AVILES, ALANYS
BULLDOG CIRCLE
SMYRNA TN 37167

GONZALEZ, GINA


                                          -70-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 71 of 135




131 DEVON FOREST DR.
MOORESVILLE NC 28115

GOOCH, JACQUESE
305 HICKORY CHASE CT
MADISON TN 37115

GOTTFREID, RICHARD
103 SANDFIDDLER LANE
RALEIGH NC 27614

GRAHAM, BRITTANY
581 WREN ROAD
GASTONIA NC 28056

GRAHAM, SHATINA
630 N WENDOVER RD
CHARLOTTE NC 28211

GRANT, ROBERT
145 ROSEWOOD LN
MOORESVILLE NC 28117

GRAVES, MARYBETH
6585 CLARKSVILLE PIKE
JOELTON TN 37080

GRAY, LYDIA
501 BINGHAM
DURHAM NC 27703

GRAY, NASAIR
8358 BREMO RD
FORK UNION VA 23055

GREEN, NATASHA
366 SHINNVILLE RD
MOORESVILLE NC 28115

GREEN, TIMMY JR
1824 ANDERSON STREET
CHARLOTTE NC 28205

GRIER, AIYANNA
761 MILLER STREET
GASTONIA NC 28052


                                          -71-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 72 of 135




GROSS, HANNAH
2200 HILLSBOROUGH STREET
RALEIGH NC 28277

GROSSE, LAUREN
262 ARCHERS CROSSING
BOONE NC 28607

GUADARRAMA, JAIRO
120 N OAKHURST DR
SALISBURY NC 28147

GUY, KRISTINA
2819 ROCHELLE APT
DURHAM NC 27703

GUY, MARY
6221 DONOVAN ST
CONOVER NC 28613

GYAPONG, NANA
5206 FOX HUNT DRIVE APT.G
GREENSBORO NC 27407

HAAMID, SULTAAN
111 ELDERS POND CIR
COLUMBIA SC 29229

HALL, CHRISTOPHER
RUSSELL ST
STATESVILLE NC 28625

HALL, DEBRA
401 NORTH PINE ST
GASTONIA NC 28052

HALL, DESIREE
262 ARCHERS CROSSING
BOONE NC 28607

HALL, SABURA
2628 BEECH NUT RD
CHARLOTTE NC 28208

HALL, SHANNON


                                          -72-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 73 of 135




10709 WAXHAW HWY
WAXHAW NC 28173

HALLMAN, WILLIAM
1126 S HOOVER ROAD
DURHAM NC 27703

HAM, JASEY
2278 SILVERSTONE RD
ZIONVILLE NC 28607

HAMEL, KATHERINE
136 PLEASANT HILL RD
HARRISONBURG VA 22801

HAMILTON, ALICE
128 SIGNAL HILL DRIVE
STATESVILLE NC 28625

HAMILTON, JACKIE
105 FAIRVIEW ST
CLOVER SC 29771

HAMMITT, RONALD
3126
DURHAM NC 27705

HAMRICK, JACOB
510 BRANCHWOOD DR
BOILING SPRINGS SC 29316

HANEY, MARGIE
614 CROWDERS CREEK RD
GASTONIA NC 20852

HANKINS, JAMIL
945 N COLLEGE ST
CHARLOTTE NC 28206

HANNAH, BETHANY
7228 CABOT DR
NASHVILLE TN 37209

HARDING, REGINA
1701 ANGIER AVE
DURHAM NC 27703


                                          -73-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 74 of 135




HARDY, ANGELA
641 FOX HOUND DRIVE
CLARKSVILLE TN 37040

HARE, ASHLEY
1356 WATERLILY LN
CHARLOTTE NC 28262

HARKEY, BRITTANY
530 E PRESNELL ST
ASHEBORO NC 27203

HARLAN, CHELSEA
134 W WOODLAWN RD
CHARLOTTE NC 28217

HARMON, ANTONIO
319 N 2ND STREET
NASHVILLE TN 37207

HARMON, ALEXANDRIA
1606 N HAMILTON ST
HIGH POINT NC 27262

HARMON, TRAVIS
3345 WOODBAUGH DRIVE
CHESAPEAKE VA 23321

HARRIS, ALEXIS
12610 FAY ST
WINCHESTER VA 22601

HARRIS, DESTINY
304 OAKSHIRE DRIVE
VIRGINIA BEACH VA 23454

HARRIS, KHAI
8324 LODGE SOUTH CIR
CHARLOTTE NC 28217

HARRIS, KRISSA
2052 BUFFALO WAY
DURHAM NC 27704

HARRIS, TAYLOR


                                          -74-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 75 of 135




401 VIRGINIA AVE
GARNER NC 27529

HARRIS-JONES, TYAZIA
18 BRIARWOOD AVE
WILLIAMSBURG VA 23185

HARRISON, ANGEL
1 SAMSON CIRCLE
COLUMBIA SC 29203

HARTWICK, STEPHANIE
3905 VALLEY STRING DRIVE
RALEIGH NC 27606

HAWKEY, BRITTNEY
223 JASMINE LN
SENECA SC 29672

HAWKINS, HEATHER
341 JIM KING ROAD
BURLINGTON NC 27217

HAWKINS, JAZMEN
500 VENA STUART DR
GALLATIN TN 37066

HAYES, DANJONNA
301 BLUESKY DR
WEST COLUMBIA SC 29172

HAYES, KATHERINE
1281 WEST RD
CLARKSVILLE TN 37040

HAYES, PERNELL
1101 WILLIAMSTON RD
ANDERSON SC 29621

HAYNES, CRYSTAL
4524 NEWBY DRIVE
DURHAM NC 27704

HAYNES, CYNTHIA
12640 SABAL PARK DRIVE APT 202
PINEVILLE NC 28134


                                          -75-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 76 of 135




HAZELWOOD, MARRICA
1207 LAWERENCE ST APT G
RADFORD VA 24141

HEARSON, AMBER
1602 HAYNES ST
CLARKSVILLE TN 37042

HEISHMAN, KATHERINE
283 FAY LANE
MOUNT JACKSON VA 22842

HELMS, ANDREW
804 MCLAIN RD
KANNAPOLIS NC 28083

HENDERSON, TAYLOR
2110 AVENT FERRY RD
RALEIGH NC 27606

HENRICKS, BRANDI
101 LONGRIFLE RD.
SMYRNA TN 37167

HENSON, CARLEY
8675 HENRY HARRIS RD
FORTMILL SC 29707

HERBRANDT, CHEYENNE
11689 BACK ROAD
TOMS BROOK VA 22660

HERNANDEZ, AMY
410 W SOUTH 4TH ST
SENECA SC 29678

HERNANDEZ, EDWIN
4602 SEDGELANE DR
GREENSBORO NC 27407

HERNANDEZ, GLENN
3095 APOLLO DR
WINSTON SALEM NC 27101

HERNANDEZ, JOSSELYN


                                          -76-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 77 of 135




2901 HOSTA DRIVE
CHARLOTTE NC 28269

HERNANDEZ, RUBEN
109 ALTA VISTA DR.
WINCHESTER VA 22602

HERRERA, JOSELINE
3864 GOLDENEYE DR
CONCORD NC 28025

HERRON, XAVIER
6625 DUPONT DR
CHARLOTTE NC 28217

HICKS, LAKESHA
3401 SINGLE LEAF LANE
RALEIGH NC 27616

HILL JR., ANDRE
2400 BUENA VISTA PK
NASHVILLE TN 37218

HILL, JULIE
3314 FLY RD
SANTA FE TN 38382

HILL, LAKEESHA
24 LINCOLN DR
CLARKSVILLE TN 37040

HILL, MELAKIA
110 SOUTHPORT RD
SPARTANBURG SC 29301

HILLS, QUINCY
713 ORTEGA RD
NASHVILLE TN 37214

HILLSBURY, HALEY
570 CHURCH ST E
BRENTWOOD TN 37027

HINES, JAMEL
5779 AMES RD
COLUMBIA SC 29203


                                          -77-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 78 of 135




HOBBS, MELANIE
1905 CENTENNIAL ST
HIGH POINT NC 27262

HODGES, IESHA
4325 GROVE AVE APT C
WINSTON SALEM NC 27105

HOGAN, KAYLA
3001 HILLSBOROUGH ST
RALEIGH NC 27605

HOLLAND, JORDAN
8146 S TRYON ST
CHARLOTTE NC 28273

HOLLIFIELD, DANAH
2712 CARLYLE ST
WINSTON SALEM NC 27107

HOLLOWAY, LASHAUN
836 MULLEN RD
CHESAPEAKE VA 23320

HOLMES, KORON
6637 SPANISH OAK DR
RURAL HALL NC 27045

HOLMES, KENNETH
567 PALMYRA RD
CLARKSVILLE TN 37043

HOLMES-BRYANT, ALECIA
817 FIRST COLONIAL RD
VIRGINIA BEACH VA 23451

HOLSHOUSER, MADISON
12015 HIGHWAY 52
ROCKWELL NC 28138

HOLTZ, ANDREW
407 MILLER FARM ROAD
STATESVILLE NC 28625

HOUSE, SHANNON


                                          -78-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 79 of 135




4028 THOMAS JEFFERSON DR
VA BEACH VA 23452

HOWARD, TANISHA
510 N HILL ST
DALLAS NC 28034

HOWERTON, KERRY
99 1ST
VIRGINIA BEACH VA 23454

HUANG, JO
5001 SAND COVE CT
RALEIGH NC 27616

HUBBARD, VICTORIA
820 IVYWOOD DR
SHLBY NC 28152

HUDGINS, MEAGAN
150 FORREST CHAPEL RD
WESTMORELAND TN 37186

HUDSON, MIKAYLA
7325 PEBBLESTONE DRIVE
CHARLOTE NC 28212

HUFFMASTER, COURTNEY
5013 A ELTHA DR
WINSTON SALEM NC 27105

HUGGINS, EMANUEL
1400 MIDDLE STREET APT 318
WILLIAMSBURG VA 23168

HUGGINS, SHEILA
805 14TH AVE SOUTH
NASHVILLE TN 37203

HUGHEY, DESHAWN
1129 N PARK AVENUE
BURLINGTON NC 27217

HUNT, TIFFANEY
112 FOUR WINDS DR
LAWNDALE NC 28090


                                          -79-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 80 of 135




HUNTER, CHRISTIAN
519 VALLEY ST APT A
STATESVILLE NC 28677

HUNTER, RAFFEAL
407 CEDAR POINT PKWY
ANTIOCH TN 37013

HURD, CHARLES
639 LAFAYETTE
NASHVILLE TN 37203

HURDLE, SIERRA
1141 DREW STREET
DURHAM NC 27701

HYATT, DEJA
10707 DAPPLE GREY LN
CHARLOTTE NC 28213

HYVESSON, KRISTIN
9211 E INDEPENDENCE BLVD
MATTHEWS NC 28105

INGRAM, KENYA
2509 AMBASSADOR COURT
HIGH POINT NC 27265

IRVIN, ANTHONY
1035 HIGHLAND AVE
HICKORY NC 28601

IRVIN, ENIZAHA
6200 BENNETTSVILLE LANE
KINGS MOUNTAIN NC 28086

IRVIN, KAYLEY
8565 HIGHWAY 52
ROCKWELL NC 28138

IRVIN, PATRICK
429 LAMBETH DRIVE
CHARLOTTE, NC 28213

IRWIN, KAREESA


                                          -80-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 81 of 135




969 SANDOVAL DR
VIRGINIA BEACH, VA 23454

ISIDRO, THOMAS
3573 REGRET LANE
VIRGINIA BEACH, VA 23453

IVAN, DACIA
1034 BREEZE HILL ROAD APT 25B
ASHEBOROR NC 27203

JACKSON, BYRON
1209 SCOLLEGE ST
CHARLOTTE, NC 28203

JACKSON, JERMAINE
751 KENNEDY CT
BURLINGTON, NC 27217

JACKSON, MONIQUE
315 BRANCHWOOD RD
STATESVILLE, NC 28625

JACKSON, VERONICA
3301 ABBEYVILLE HWY APT H62
ANDERSON, SC 29624

JAMES, KAYLA
813 WESTMINSTER LANE
VIRGINIA BEACH, VA 23454

JARMEY, LEANNA
141 NEESE DRIVE
NASHVILLE, TN 37211

JASSO, CRISTAL
945 PARK DRIVE
STATESVILLE, NC 28677

JEFFERSON, JOSHUA
509 NORTH BROAD STREET
GASTONIA, NC 28054

JEFFERSON, MARIO
1313 HILLSBOROUGH ST
RALEIGH, NC 27605


                                          -81-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 82 of 135




JEFFREYS, JASMINE
421 IDLEWOOD DR
DURHAM, NC 27703

JEFFRIES, TSHINA
1124 GREGG STREET
RALEIGH, NC 27601

JELINEK, SARA
893 WELLMAN STREET
GASTONIA, NC 28054

JENKINS, AALIYAH
1050 SOUTHERN DR
COLUMBIA, SC 29201

JENKINS, ESSENCE
1050 SOUTHERN DRIVE
COLUMBIA, SC 29201

JENKINS, JAYDEN
818 WESTBROOK DRIVE
NEWTON, NC 28658

JENNELLE, JACOB
3001 MILLSTONE DR
GASTONIA, NC 20854

JESTICE, ASHLEY
1561 CORDOVA MILLS CV
CORDOVA, TN 38016

JETER, RYESHA
170 KENSINGTON DR
SPARTANBURG, SC 29306

JOHNSON, ALEXIS
158 ALBEMARLE DR
WILLIAMSBURG, VA 23185

JOHNSON, CHANAE
1400 MIDDLE STREET APT326
WILLIAMSBURG, VA 23185

JOHNSON, DONNA


                                          -82-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 83 of 135




1104 JOHN DIMREY DR
GREENSBORO, NC 27405

JOHNSON, JOSEPH
824 MORGAN TRAIL
VIRGINIA BEACH, VA 23464

JOHNSON, LADARIUS
3770 DANIELEY WATER WHEEL RD
BURLINGTON, NC 27217

JOHNSON, MALCOLM
4771 ONONDAGA RD
VIRGINIA BEACH, VA 23462

JOHNSON, REGINALD
3829 HICKSWOOD CREEK DR
HIGH POINT, NC 27265

JONES, ABONY
4257 FLOYD HWY NORTH
FLOYD, VA 24091

JONES, CORTEZ
952 EUFOLA RD
STATESVILLE, NC 28677

JONES, ISAIAH
1530 HARDEN ST
COLUMBIA, SC 29204

JONES, JARON
9608 STONEY GLEN DR
MINT HILL, NC 28277

JONES, MICHAEL
8515 RIVER BIRCH DR.
CHARLOTTE, NC 28210

JONES, NAASIA
1803 DANIEL CT
COLUMBIA, TN 38401

JONES, RUSSELL
739 NORTH WATER AVE
GALLATIN, TN 37066


                                          -83-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 84 of 135




JONES, TAMI
1153 PARK ST
FRANKLIN, TN 37064

JONES, WILMA
8841 LANDSDOWNE AVE
HARRISBURG, NC 28075

JORDAN, BRENDA
MAPLE GLEN LANE
CHARLOTTE, NC 28266

JORDAN, JESSICA
591 NORTH DUPONT
MADISON, TN 37115

JORDAN, OLIVIA
509 ESKEW CIRCLE
ANDERSON, SC 29621

JORDAN, TINA
1435 ARCHIVE ST
ROCK HILL, SC 29730

JOYNER, DEKNIVEYA
231 D AVE #90
SALISBURY, NC 28144

JUAREZ, ABRAHAM
27 HILLSIDES LN
HICKORY, NC 28601

JUNE, KEISHA
7901 NATIONS FORD RD
CHARLOTTE, NC 28217

JUSTICE, ALEXIS
300 A WEST CHESTNUT STREET
STANLEY, NC 28164

JUSTICE, KIMBERLY
177 BROMLEY VILLAGE DR
FORT MILL, SC 29708

KANG, YOSSAWADEE


                                          -84-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 85 of 135




5351 RICHMOND RD
WILLIAMSBURG, VA 23188

KEATON, JEREMY
3102 KOOL PARK RD TRAILER 57
HICKORY, NC 28601

KEEVER, KRISTY
10441 GROBIE WAY APT 102
CHARLOTTE, NC 28216

KEITH, CHRISTOPHER
220 SNOW AVE
RALEIGH, NC 27603

KEITT, JUSTIN
303 TURNER STREET
THOMASVILLE, NC 27360

KELLER, APRIL
123 MORRISON AVENUE
VIRGINIA BEACH, VA 23452

KELLY, CONNIE
2855 WHITE MEADOW LANE
WINSTON SALEM, NC 27107

KEMPLE, AMBER
705 CASTLETON CT
ANTIOCH, TN 37013

KENDRICK, NATALIE
425 ALMA LANE
CLARKSVILLE, TN 37043

KETCHAM, GRIFFIN
1613 CEDAR SPRINGS CIRCLE
CLARKEVILLE, TN 37042

KILBURNE, HUNTER
465 LYMAN HILLS DR
CHARLOTTESVILLE, VA 22902

KILPATRICK, NYA
5832 CASHION RD
HUNTERSVILLE, NC 28078


                                          -85-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 86 of 135




KING, KAREEM
184 WEST BAY AVE
NORFOLK, VA 23503

KING, MICHAEL
1715 POGO RD
WINSTON SALEM, NC 27051

KING, UNQUAE
821 NANCE AV
HIGHPOINT, NC 27263

KIRBY, JOSH
485 GREENWALT
MAUERTOWN, VA 22644

KLEFFNER-SPENCE, ANNA
1304 RUSTIC TRAIL
LINCOLNTON, NC 28092

KLINE, KAYLA
104 W. BOSCAWEN ST APT #2
WINCHESTER, VA 22601

KLINE, SAVANNAH
2025 MAIN ST
COLUMBIA, SC 29201

KNAPP, NANCY
100 GILL HODGES
PORTLAND, TN 37148

KNIGHT, CALLIE
127 CRANBERRY TRL
ZIONVILLE, NC 28698

KOCH, HAYLEIGH
3940 APACHE TRAIL
ANTIOCH, TN 37011

KONIK, KATELYNN
1163 PHELPS CT
CREEDMOOR, NC 27522

KRING, CHRISTOPHER


                                          -86-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 87 of 135




2084 CROSSWAY CIR
GASTONIA, NC 28054

KUBASTI, RHODA
582 WINDSOR GREEB BLVD
GOODLETTSVILLE, TN 37072

KUNDU, GOURAB
14709 PROVENCE LANE
CHARLOTTE, NC 28277

LACKEY, CHATNEY
2633 ANDES DRIVE
STATESVILLE, NC 28625

LACOMA, AIDEN
261 LAGOON DRIVE
CHRISTIANBURG, VA 24073

LAGUNA-CELAYA, MARIA
10318 BATTLE CT
CHARLOTTE, NC 28215

LAMPKIN, FREDERICK
4398 HAVELOCK AVENUE
CHARLOTTE, NC 28208

LANAI, MADISON
219 KING ARTHUR CIRCLE
FRANKLIN, TN 37067

LANDES, BRITTANY
2329 COMMONWEALTH DRIVE
CHARLOTTESVILLE, VA 22901

LANDRO, SUHEY
1266 W OCEAN VIEW AVE
NORFOLK, VA 23503

LANGER, WILLIAM
2103 2ND STREET
GASTONIA, NC 28054

LANGLOIS, KELLI
402 S ROSE AVE
KANNAPOLIS, NC 28083


                                          -87-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 88 of 135




LANIER, DORIAN
710 W. STAGECOACH RD
MEBANE, NC 27302

LAPPIN, GRADEA
6700 CABOT DRIVE
NASHVILLE, TN 37209

LAURY, SAMANTHA
108 WATERHOUSE CT
MOORESVILLE, NC 28117

LAWRENCE, RESHANA
417 TALDAN AVE
VIRGINIA BEACH, VA 23452

LAWSON, ROBERT
76 B KEOWEE RD
IVA, SC 29655

LAWWELL, BRANDON
1510 HUNTINGTON DR. APT CC5
MURFREESBORO, TN 37130

LAYMAN, ALMA
123 HOLLY HILL STREET
BROADWAY, VA 22815

LEACH, RODREGUS
476 RIVER HIGHWAY
MOORESVILLE, NC 28117

LEBEAU, BRITTANY
900 W WILSON AVE
MOORESVILLE, NC 28117

LEE, CONNOR
3100 CHICKAHOMINY ROAD
TOANO, VA 23168

LEE, DEQUINA
158 DUBLIN SQUARE RD
ASHEBORO, NC 27203

LEE, QUAJUAN


                                          -88-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 89 of 135




7048 PROVIDENCE SQUARE DR
CHARLOTTE, NC 28270

LEE, REBEKAH
1010 EMERALD VALLEY DR
CASTALIAN SPRINGS, TN 37031

LENKER, JENNILEE
2717 CAYUGA DR
MURFREESBORO, TN 37130

LENTZ, CARMELLA
21 TIMLIC AVENUE
WINSTON SALEM, NC 27107

LESKODY, DAWN
829 WESTWIND LANE
INDIAN LAND, SC 29707

LILLY, ANTONIO
10492 GUNNISON LANE
CHARLOTTE, NC 28277

LIMON-JIMENEZ, MARIA
301 BODENHEIMER DRIVE
BOONE, NC 28608

LINDLY, SAGE
876 CULBREATH SMITH RD
ELIZABETHTOWN, NC 28337

LINDSEY, JOSHUA
129 TRAIL RIDGE DRIVE
HENDERSONVILLE, TN 37075

LINDSLEY, ANTHONY
2400 BUENA VISTA PIKE
NASHVILLE, TN 37218

LINGARD, QUI
2912 JOHN CABOT DR
NORTH CHARLESTON, SC 29406

LINK, CASSIE
512 MARTIN LUTHER KING JR
ASHEBORO, NC 27203


                                          -89-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 90 of 135




LISS, HARLEY
2023 CROSSWAY CIRCLE
GASTONIA, NC 28054

LITTLE, DONITA
123 NEW KENT PLACE
CARY, NC 27511

LITTLE, KENYATTA
2713 AZALEA GARDEN RD
NORFOLK, VA 23513

LIVINGSTON, MEKAIA
2405 ADAIR CT.
VIRGINIA BEACH, VA 23456

LOGAN, TIANNA
530 E PRESNELL ST
ASHEBORO, NC 27203

LONG, KYRA
117 RICHLAND AVE
SMYRNA, TN 37167

LOPEZ, APOLONIO
801 ENGLEWOOD ST APT. B
GREENSBORO, NC 27403

LOPEZ, CATHERINE
4673 OLD BLUE RIDGE TPKE
SYRIA, VA 22727

LOPEZ, DEBRA
179 MERRIMAC TRAIL
WILLIAMSBURG, VA 23185

LOPEZ, EMMANUEL
112 REDWOOD LN
GOODLETTSVILLE, TN 37072

LOVE, JEREMY
8909 MONT CARMEL LN
CHARLOTTE, NC 28217

LOVE, SHAQUITTA


                                          -90-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 91 of 135




2512 BLACKSBURG RD
GROVER, NC 28073

LOVELACE, MISTY
902 CAROLINA MILL CIR
LINCOLNTON, NC 28092

LOWE, DAKOTA
416 SOUTH BEAVER STREET
LANDIS, NC 28088

LOWERY, TEON
945 N. COLLAGE ST
CHARLOTTE, NC 28206

LOWMAN, KIRSTEN
165 RIPPING RUN ROAD
RUCKERSVILLE, VA 22968

LOWRY, TIFFANY
10699 MT SHARON RD
ORANGE, VA 22960

LOZELL, MATTHEW
123 MARKET RD
MOORESVILLE, NC 28115

LUCHAU, ROBERT
1148 REEL ST
NORFOLK, VA 23502

LUNSFORD, CHRISHONDA
5 GOLDCREST CT
SPRINGFIELD, TN 37172

LUTZ, SUMMER
419 2ND AVE SW
HICKORY, NC 28602

LYLES, FABRIZIO
PO BOX 144
CHINA GROVE, NC 28023

LYONS, JESSICA
439 EWING DRIVE
NASHVILLE, TN 37207


                                          -91-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 92 of 135




MABRY, SAVANNAH
4789 ONONDAGA RD
VIRGINIA BEACH, VA 23462

MACKA, MADISON
2405 NONAVILLE RD
MOUNT JULIET, TN 37122

MAGNANI, JOEY
828 BLOWING ROCK RD
BOONE, NC 28607

MALSBY, CHRISTIAN
1538 B BROOKE DR
NEWPORT NEWS, VA 23603

MANDELL, DARLENE
165 RIPPIN RUN ROAD
CHARLOTTSVILLE, VA 22968

MANNING, LATISHA
2319 QUINCY ST
DURHAM, NC 27703

MANOGUE, DONOVAN
407 CEDAR POINTE PKWY
ANTIOCH, TN 37013

MARABLE, SAMANTHA
6087 CREEKMONT DR
MURFREESBORO, TN 37129

MARIANO, GILBERT
2705 HAYSTACK DR
VIRGINIA BEACH, VA 23453

MARIN, KIMBERLY
156 FISHER RD
WINSTON SALEM, NC 27101

MARKEL, ANISSA
4380 TURNWORTH ARCH
VIRGINIA BEACH, VA 23456

MARROW, OCTAVIA


                                          -92-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 93 of 135




9455 GRANBY ST
NORFOLK, VA 23503

MARRS, MICHELE
1631 ROTARY DR. APT. B
HIGH POINT, NC 27260

MARSHALL, ALICE
112 GLENWWOD AVE
BURLINGTON, NC 27215

MARSHALL, KIANJA
3525 RAMSAY STREET
HIGH POINT, NC 27262

MARTIN, MONIKA
1609 CHARLESTON PLACE LN
CHARLOTTE, NC 28212

MARTIN, TERESA
9 GALAXY COURT
DURHAM, NC 27705

MARTINEZ, EARNESTO
5516 WEST MARKET ST
GREENSBORO, NC 27407

MARTINEZ, JADAH
2805 OSHANTER PLC
RALEIGH, NC 27604

MASSENBURG, TONYA
2512 MAYMONT COURT
VIRGINIA BEACH, VA 23454

MATTHEWS, ROY
2025 MAIN ST
COLUMBIA, SC 29201

MAY, TRACY
1440 ROCKY FACE CHURCH RD
TAYLORSVILLE, NC 28681

MAYA, DIANA
1910 FAIRLAMB AVE
COLUMBIA, SC 29223


                                          -93-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 94 of 135




MAYBERRY, DEONICA
696 HOWARD ST
SPARTANBURG, SC 29303

MCALISTER, NASHAJAY
10315 PINESHADOW DR
CHARLOTTE, NC 28262

MCCALL, SAVANNAH
32 WELLINGFORD DR
HIGH POINT, NC 27265

MCCARROLL, DAWN
1599 BAYNESVIEW DR
CLARKSVILLE, TN 37043

MCCLAY, PHELISHA
MARTION
CLARKSVILLE, TN 37040

MCCLELLAND, TYRA
2522 SCALYBARK RD
STATESVILLE, NC 28677

MCCREARY, AAYANAH
1043 FALLVIEW LANE
BOONE, NC 28607

MCCULLY, SHELLY
302 W. CHESTNUT ST.
STANLEY, NC 28164

MCDONALD, FELICIA
2210 RESERVOIR ST
HARRISONBURG, VA 22801

MCDONALD, WILLIAM
1813 VALE STREET
DURHAM, NC 27704

MCDONOUGH, CASSANDRA
113 SHUPING ST
MORGANTON, NC 28655

MCFADDEN, KENNETH


                                          -94-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 95 of 135




818 MOTLEY RD
HOPKINS, SC 29061

MCFADDEN, TASHA
1411 VENTURA WAY DRIVE
CHARLOTTE, NC 28213

MCFARLANE, FRANSHELL
1119 MORNINGSIDE PARK DR
GASTONIA, NC 28054

MCGILL, JOSLYN
7215 FINN HALL AVE APT 101
CHARLOTTE, NC 28216

MCGOWAN, KRISTIN
700S FARMHURST DR
CHARLOTTE, NC 28217

MCKENZIE, ALEXIA
4910 NORTH CENTER ST
HICKORY, NC 28601

MCKENZIE, KYDESHA
17 HINTON COURT
MARTINSBURG, WV 25404

MCLAUGHLIN, CHARLY
1639 VILLAGE BROOK DR
CHARLOTTE, NC 28210

MCLEOD, PHILLIP
312 TRYON ROAD
RALEIGH, NC 27603

MCMAHAN, DEVON
2014 SWEETBRIAR DRIVE
CLARKSVILLE, TN 37043

MCQUEEN, JASMINE
200 WOODCREST DRIVE
COLUMBIA, SC 29203

MCRAE, LASHONDA
9311 AYLESBURY LANE
MINT HILL NC 28227


                                          -95-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 96 of 135




MCSHANE, CIARA
8402 IDLEWILD ROAD
INDIAN TRAIL, NC 28079

MEADOWS, TRYNITY
2813 PINEBROOK TRL
ANTIOCH, TN 37013

MEALER, LUKE
115 ANGELA DR
FAYETTEVILLE, GA 30215

MEDINA, LESLIE
448 HARTNESS RD
STATESVILLE, NC 28677

MEEKS, BRIA
1409 CIRCLE DR
GASTONIA, NC 28054

MEJIA, SOFIA
433 8TH ST SW
HICKORY, NC 28602

MELENDEZ, MARIA
3890 OLD VINEYARD RD
WINSTON SALEM, NC 27104

MENDEZ, ARTURO
744 JONESTOWN RD
W.S, NC 27103

MENEFEE, NIYAH
1759 WOODBROOK PLACE
ROCK HILL, SC 29730

MESSENGER, ANTHONY
945 MALLOW DR
MADISON, TN 37115

MEYER, BARBARA
13918 LAWRENCE FARM LANE
CHARLOTTE, NC 28278

MILES, AERIAL


                                          -96-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 97 of 135




218 OLD PEACH VALLEY RD
GALLATIN, TN 37066

MILES, CHANTAL
2705 HAYSTACK DRIVE
VIRGINIA BEACH, VA 23453

MILLAN, STEPHANIE
3939 APACHE TRAIL
ANTIOCH, TN 73013

MILLER, ANGEL
808 8TH
SPENCER, NC 28159

MILLER, CHAVELLE
4285 COBLE LN
HUDSON, NC 28638

MILLER, HAYLEY
502 EAST LAFFYETTE
SALISBURY, FL 28144

MILLER, JACQULYN
307 TRUCE ST
DURHAM, NC 27703

MILLER, KENNETH
587 WILDWOOD DR
SPARTANBURG, SC 29301

MILLER, TONESHIA
2206 MORENA ST APT C
NASHVILLE, TN 37208

MILLS, NECASIA
1400 KIRK FARM LN
CHARLOTTE, NC 28213

MINTER, KELSEY
3010 CRESCENT LANE
GASTONIA, NC 28052

MINTZ, MARIE
120 FOX HILL DR
SHELBY, NC 28150


                                          -97-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 98 of 135




MIRA, MISTY
469 LISA SQUARE
VIRGINIA BEACH, VA 23454

MIRANDA, ALESIA
15739 HOMECOMING WAY
CHARLOTTE, NC 28278

MITCHELL SHANNO, TALIYAH
1628 CASCADE FALLS LANE
WENDELL, NC 27591

MITCHELL, AMELIA
1803 SOLOMON RD
CHARLOTTEVILLE, VA 22901

MITCHELL, CHARLOTTE
16 SALEM GARDENS
WINSTON SALEM, NC 27107

MITCHELL, MONICA
2910 CAPITAL BLVD
RALEIGH, NC 27604

MITCHELL, TAMMARIA
1963 MILL CREEK DR
VIRGINIA BEACH, VA 23456

MITCHELL, YASMINE
601 S MARTIN LUTHER KING
WINSTON SALEM, NC 27110

MOHAMMED, SHANICE
12701 MEADOW CREEK LANE
PINEVILLE, NC 28134

MOHRING, MALLORI
3704 SNOWDRIFT CIRCLE #303
VIRGINIA BEACH, VA 23462

MOISE, HOLLY
2609 KINGS MILL RD
GREENSBORO, NC 27407

MOLINA, JOSE


                                          -98-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105    Filed 06/02/20   Page 99 of 135




1508 DICKERSON PK H-3
NASHVILLE, TN 37207

MONROE, PASHAIA
1905 FRANCISCAN DRIVE
WINSTON SALEM, NC 27127

MONTALVO, JENNA
600 SALISBURY ROAD
STATESVILLE, NC 28677

MOORE, ASHLEY
801 ENGLEWOOD ST APT. B
GREENSBORO, NC 27403

MOORE, MELONIE
664 ARTMIS LANE
MEBANE, NC 27302

MOORE, SHANKAL
531 BELVEDERE CIR
KINGS MOUNTAIN, NC 28086

MOORE, WANDRA
3828 MIZELL ST APT M
GREENSBORO, NC 27405

MOOREHEAD, ALESIA
801 ENGLEWOOD ST APT. B
GREENSBORO, NC 27403

MORALES FLORES, CARLOS
2085 EAST HUDSON BLVD
GASTONIA, NC 28054

MORALES TORRES, SUMMER
1602 HAYNES ST
CLARKSVILLE, TN 37042

MORALES-TORRES, SUMMER
1602 HAYNES ST
CLARKSVILLE, TN 37042

MORRIS, DESTINY
1101 WILLIAMSTON RD
ANDERSON, SC 29621


                                          -99-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 100 of 135




MORRIS, GABRIELLA
9301 BRANCHSIDE LANE
FAIRFAX, VA 22031

MORRISON, DAISHA
1400 E CORNWALLIS RD
DURHAM, NC 27713

MORRISON, GEORGE
416 HOLAND CR
STATESVILLE, NC 28677

MORRISON, LATISHA
3100 DEARBORN DR
DURHAM, NC 27704

MORRISON, MARIA
222 MATTOON STREET
CHARLOTTE, NC 28216

MORTON, CASSANDRA
1987 CYPRESS DR
CHARLOTTESVILLE, VA 22911

MOSBY, ALEXIS
P.O. BOX 1615
HARRISONBURG, VA 22803

MOSER, ABIGAIL
5867 ALBRIGHT DR
VIRGINIA BEACH, VA 23464

MOSS, JENNIFER
56 10TH STREET
HICKORY, NC 28602

MOUNTAIN, NICHELLE
17 SUMMIT HEIGHTS DR
CLARKSVILLE, TN 37040

MUJA, NAZMIJA
228 OAKHURST RD
STATESVILLE, NC 28677

MULLINS, AARON


                                          -100-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 101 of 135




517 FAIRFAX ST. APT.E
RADFORD, VA 24142

MULLINS, KANISHA
37 SUMMIT HEIGHTS
CLARKSVILLE, TN 37040

MURILLO, ARIANNA
250 CABIN CREEK DR
DENTON, NC 27239

MURPHY, KALA
799 VILLAGE DRIVE
CLARKSVILLE, TN 37043

MURPHY, TENNAH
122 OLIVE STREET
PINEVILLE, NC 28134

MURRAY, MEAGAN
840 DWYER RD
VIRGINIA BEACH, VA 23454

MYERS, CELESTE
86 SAMSON CIRCLE
COLUMBIA, SC 29203

MYERS, KENNETH
26 EVELYN DR
NEWPORT NEWS, VA 23602

MYERS, SHAUNI
1805 SAPLING
COLUMBIA, SC 29210

NALL, CAMMY
8146 S TRYON ST
CHARLOTTE, NC 28273

NAPIER, DUSTIN
542 TABOR RD
OLIN, NC 28660

NAPPER, NEADRA
716 SADDLETREE DR
WOODRUFF, SC 29388


                                          -101-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 102 of 135




NASH, CHRISTOPHER
1198 RICHWINE ROAD
WILLIAMSBURG, VA 23185

NASH, WILLIAM
116 HAMILTON STREET
BURLINGTON, NC 27217

NATIONS, NOAH
160 HICKS ROAD
GROVER, NC 28073

NEGRETE, JAVIER
7554 QUAIL WOOD DRIVE
CHARLOTTE, NC 28226

NESBITT, MIDRASIA
460 EAST BLACKSTOCK RD AP
SPARTANBURG, SC 29301

NESMITH, WILLIE
2408 MALTBY AVE
NORFOLK, VA 23509

NEUMANN, KIMBERLY
130 LOWDER DRIVE
NEBO, NC 28761

NEWKIRK, JUSTIN
319 GEDDIT AVE, NC 27886

NEWSOME, ASTARIA
713 BUNCHE DR
RALEIGH, NC 27610

NEWSOME, KEVIN
856 SANTIATO DRIVE
FAYETTEVILLE, NC 28314

NGUYEN, BRANDON
5816 SILVER EAGLE DR
CHARLOTTE, NC 28214

NICHOLSON, RACHEL
270 TAMPA DRIVE


                                          -102-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 103 of 135




NASHVILLE, TN 37211

NICHOLSON, TAMEKA
1815 UNITY DRIVE
STATESVILLE, NC 28625

NICKLOW, KAYA
407 LAKESIDE DRIVE
GARNER, NC 27529

NIESWANDER, CHASITY
405 SUMMIT STREET
HARRISONBURG, VA 22802

NORMAN, WILLIAM
76 FEATHERSTONE DRIVE
LYNDHURT, VA 22952

NORRIS, LATYRA
135 COLEMONT COURT
ANTIOCH, TN 37013

NUNEZ, IRIS
POST OAK DR
ANTIOCH, TN 37013

OKORO, NOEL
13109 ROTHE HOUSE RD
CHARLOTTE, NC 28273

OLDHAM, CAMERON
124 SOUTH ELM STREET
MYRTLE BEACH, SC 27203

OLIVA, SANDRA
113 OCEANFRONT CIR N
ANTIOCH, TN 37013

OLIVARES, ADRIANA
1114 RALEIGH CT
HIGH POINT, NC 27262

OLIVARES, JAZMIN
50 HARVARD ST
CLAYTON, NC 27520



                                          -103-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 104 of 135




OLIVER, CHRISTINA
114 HARTFORD COURT
CHARLOTTESVILLE, VA 22902

OLIVER, KIYA
5767 HWY 150 E
DENVER, NC 28037

OMAR, LARA
114 WEATHERWOOD CT
WINSTON SALEM, NC 27103

OQUENDO, CALITO
417 WEST LANE
VIRGINIA, VA 23454

OREILLY, KEVIN
1021 FOXCROFT LN
STATESVILLE, NC 28677

ORGAN, AMIE
2214 ELLISTON PLACE
NASHVILLE, TN 37203

OROSCO, FAITH
3636 VILLAGE TRAIL
NASHVILLE, TN 37207

OROZCO ZAVALA, YARALY
128 APOLLO CT E
ANTIOCH, TN 37013

ORR, ALIYA
1577 BAYMEADOWS AVE
CONCORD, NC 28027

ORTEGA, TAIDE
112 WOODYS PLACE
WINCHESTER, VA 22602

OUTLAW, KEANNA
200 SALUDA RIVER RD
COLUMBIA, SC 29210

OWENS, SIERRA
3430 RAINTREE DR


                                          -104-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 105 of 135




HUDSON, NC 28638


PADGETT, NADIA
1869 JACKIE LORRAINE DR
CLARKSVILLE, TN 37042

PAGE, SHANTAYA
10211 RATTERSLY CT
CHARLOTTE, NC 28277

PAIGE, KIERRA
53 PLEASANT HILL ROAD
HARRISONBURG, VA 22801

PAINTER, TIMBERLAND
516 KERR ST
STATESVILLE, NC 28677

PALANG, MARK
146 HACKBERRY DR
STEPHENS CITY, VA 22655

PALMER, ELISA
30 ASPEN DR
GREENSBORO, NC 27409

PALVADO, FLORA
1015 WEST AVE
GALLATIN, TN 37066

PAMUNGKAS, ARYO
9904 SOUTHAMPTON COMMONS
CHARLOTTE, NC 28277

PARADA, CHELSIE
3604 EPPERLY CT
RALEIGH, NC 27616

PARHAM, AVANTE
333 ALEXANDER STREET
MOORESVILLE, NC 28115

PARHAM, DANDREA
404 PARKTON CT
CARY, NC 27511


                                          -105-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 106 of 135




PARKER, ANGELA
6466 BEULAH CHURCH RD
LIBERTY, NC 27298

PARKER, KARLIYAH
422 SEDGEWICK CT
VIRGINIA BEACH, VA 23454

PARKER, WARREN
843 HR HOLT CIRCLE
TROY, NC 27371

PARR, RANEY
8940 HINSHAW SHOP RD
LIBERTY, NC 27298

PARRISH, DAEDRA
530 HIETTS LANE UNIT A
CLARKSVILLE, TN 37043

PASILLAS, APRIL
695 HOWARD ST
SPARTANBURG, SC 29303

PASSKIEWICZ, RYAN
476 RIVER HWY
MOORESVILLE, NC 28117

PATTERSON, ABRIEL
108 RIDGE HILL CT
LEXINGTON, NC 27295

PATTIE, TABITHA
121 B EAST ROBERTSON RD
CASTALIAN SPRINGS, TN 37031

PAYNE, MICHAEL
2009 QUEEN MARY CT
VIRGINIA BEACH, VA 23454

PEACOCK, KAITLYN
130 VIVIAN RD
CHINA GROVE, NC 28023

PEAN, IMANI


                                          -106-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 107 of 135




1000 17TH AVENUE NORTH
NASHVILLE, TN 37208

PEARSON, AJA
3277 FORK CREEK LANE
CLAREMONT, NC 28610

PEARSON, RANDI
480 ROSEMAN ROAD
SALISBURY, NC 28147

PELTONEN, ABIGAEL
5094 KRATZER RD
ROCKINGHAM, VA 22802

PENA, BRIANNE
1100 ROBEY ST
RADFORD, VA 24141

PERDUE, AMANDA
3484 HOLLOW POND ROAD
HAYES, VA 23072

PEREZ, IYSHANTI
170 KENSINGTON DRIVE
SPARTANBURG, SC 29301

PEREZ, MARILYN
226 STONE POST RD
CHARLOTTE, NC 28217

PEREZ-JARAMILLO, CYNTHIA
516 KERNODLE DRIVE
GRAHAM, NC 27253

PERRY, DANNIELLE
43 HIGHLAND WAY
FRANKLINTON, NC 27525

PERRY, GWYNA
405 BURGOYNE ROAD
CHARLOTTESVILLE, VA 22901

PERRY, JASMINE
6269 OLD MOORTOWN RD
WILLIAMSBURG, VA 23185


                                          -107-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 108 of 135




PERRY, WILLIAM
6546 QUAIL HOLLOW ROAD
CHARLOTTE, NC 28210

PERSON, RANDI
118 E SOUTH ST
RALEIGH, NC 27601

PETERS, JAMIE
380 HARDING PLACE
NASHVILLE, TN 37211

PETERSOHN, WAYNE
1526 RIDGE RD
CHARLOTTE, NC 28262

PHILLIPPE, DEJA
1116 EDGEDALE DR
SALISBURY, NC 28144

PHILLIPS, JUSTICE
545 12TH ST APT. H2
CLARKSVILLE, TN 37040

PHINNEY, LYNNE
400 TRAIL THREE
BURLINGTON, NC 27215

PICADO, SUSAN
5177 MAGNOLIA TREE LN
CHARLOTTE, NC 28215

PINCKNEY, LYZETTE
901 WILMINGTON AVENUE
STATESVILLE, NC 28677

PINEDA CUELLAR, HUMBERTO
9040 ROBINS NEST WAY
SUMMERVILLE, SC 29485

PINKNEY, ANYSSA
3911 CAPE HENRY AVE
NORFOLK, VA 23513

PINSON, BRITNEY


                                          -108-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 109 of 135




1229 OLD DICKERSON RD
GOODLETTSVILLE, TN 37072

PIRTLE, KAYLA
1121 BELL RD
ANTIOCH, TN 37013

PITTS, ASHLEY
1753 YELLOW STONE COURT
GASTONIA, NC 28054

POLLARD, ANTHONY
411 YORK ST.
WILLIAMSBURG, VA 23185

PONDER, SETH
328 ABBY LANE
ASHEBORO, NC 27205

PONGE, MARISA
408 MICHELLE LINNEA DR APT9
CHARLOTTE, NC 28262

POPE, SHARON
4660 ANDY HICKS RD
BANNER ELK, NC 28607

POST, SHAWN
2752 RENAISSANCE WAY
VIRGINIA BEACH, VA 23456

POSTON, SIDNIE
261 PIN OAK DR
CLARKSVILLE, TN 37040

POWELL, AUSTIN
626 HILLTOP DR
RALEISH, NC 27610

POWELL, HEATHER
338 23RD ST SW
HICKORY, NC 28602

POWERS, MARGARET
2131 ELM HILL PIKE APT J201
NASHVILLE, TN 37210


                                          -109-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 110 of 135




PRESTON, MONICA
4172 BRISTOL PL NW
CONCORD, NC 28027

PRICE, CHELSEA
5217 COPPER CREEK CT
CHARLOTTE, NC 28227

PRIME, BRANDIAN
956 STROUSE AVE. APT # B
NASHVILLE, TN 37206

PRINDLE, MERANDA
712 WARWICK AVE
NORFOLK, VA 23503

PUMMEL, TIFFANY
600 WHISPERING HILLS DR
NASHVILLE, TN 37211

PUTMAN, DEONDRAY
920 FLINTLOCK PLACE
NASHVILLE, TN 37217

QUANDER, KAI
3940 BLAINE ST NE
WASHINGTON DC 20019

QUESENBERRY, SHENOA
189 FRONT DRIVE
WINCHESTER, VA 22602

QUINONES RODRIG, JOHNNY
488 COPPER BEECH CIR
HARRISONBURG, VA 22801


RAGLAND, LAMAR
8331 VENABLE RD
KENTSTORE, VA 23084

RAKES, SHANIA
99 JAN RAE CIR
WILLIAMSBURG, VA 23185



                                          -110-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 111 of 135




RAMIREZ, ASHLY
113 ROSES DR
KANNAPOLIS, NC 28081

RAMON-GONZALEZ, VALERIA
53184 GASKILL CT E
SHELBY TOWNSHIP, MI 48316

RAMOS, ANNABEL
1912 MISS ELLIE DR
GREENSBORO, NC 27405

REAVES, CORY
MASSEY RIDGE CT
RALEISH, NJ 27616

RECINOS, MARIO
429 MONCURE DRIVE
CHARLOTTE, NC 28216

REDDING, CAMREN
2605 PEMBROKE RD
GASTONIA, NC 28054

REDDISH, JAMES
1082 NORTH FORK DR
ASHLAND CITY, TN 37015

REDEEMER, NKEYAH
1602 HAYNES IHOP
CLARKSVILLE, TN 37042

REPASS, RHADERICA
1339 SOUTH MAIN ST
HARRISONBURG, VA 22801

RETCHER, BRYTNI
4921 CORAL RIDGE COURT
RALEISH, NC 27616

REVLETT, VICKIE
811 TUCKAHOE DR MADISON T
MADISON, TN 37115

REYES, DORIS
4001 MERIWETHER DR APT M14


                                          -111-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 112 of 135




DURHAM, NC 27704

REYES, JEANETTE
1775 MULBERRY ACADEMY STREET
FRANKLINVILLE, NC 27248

REYNOLDS, GLENDA
609 FOXCROFT TERRACE #A-6
STATEVILLE, NC 28677

REYNOLDS, LYN
1413 W RANKIN AVE
GASTONIA, NC 28054

RHODES, MARIA
1708 A 25TH AVE
NASHVILLE, TN 37208

RHODES, SHAMAR
40 WILTON PASTURE LN
CHARLOTTESVILLE, VA 22911

RICE, CHELSEY
4224 TIMBERBROOK DR
RALEISH, NC 27610

RICE, PEGGY
303 TWIN FALLS DRIVE
SIMPSONVILLE, SC 29680

RICH, JESSICA
105 RIA CT
SHELBY, NC 28152

RICHARDSON, AMBER
66 RICKIE DAVY LN
CAPON BRIDGE, WV 26711

RICHMOND, VIVIAN
PO BOX 1029
COLUMBIA, SC 29202

RIDDLE, JESSICA
444 GUYNN AVE
CHESAPEAKE, VA 23323



                                          -112-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 113 of 135




RINCON-BARQUERO, ANDRES
1819B FAIRVIEW ST
BURLINGTON, NC 27215

RIVAS, SALVADOR
950 20TH ST NE APT 2G
HICKORY, NC 28601

ROA GERONIMO, CARLOS
3808 E STEEPLECHASE WAY
WILLIAMSBURG, VA 23188

ROBBINS, ANGEL
286 CAROLINA ACRES RD
LEXINGTON, NC 27295

ROBERTS, ANDRE
4824 HINESDALE STREET
VIRGINIA BEACH, VA 23462

ROBINS, DESTINY
143 TUNNEL CIRCLE
CHRISTIANBURG, VA 24068

ROBINSON, ALEXIS
11 SIDEWINDER CT
WILLIAMSBURG, VA 23185

ROBINSON, ESTELLE
1504 W HORAH ST
SALISBURY, NC 28144

ROBINSON, JEHANNE
7113 ELWOOD RD
SUFFOLK, VA 23437

ROBINSON, MIA
3530 FARMINGTON DR
GREENSBORO, NC 27407

ROBINSON, OTTIANA
4214 HEWITT ST
GREENSBORO, NC 27407

ROBINSON, SHELLEY
1109 WEST MURRY AVE


                                          -113-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 114 of 135




DURHAM, NC 27706

ROBLETO, ZEYRA
12011 STEWART CROSSING DR
CHARLOTTE, NC 28215

RODRIGUEZ, ANA
338 BROOK HOLLOW RD
BOONE, NC 28607

RODRIGUEZ, MICHELE
4333 SUMMER BROOK DR
APEX, NC 27539

RODRIGUEZ, TRISTAN
114 N CARPENTER ST
GASTONIA, NC 28054

ROEBUCK, PHILLIP
344 S MAIN ST
MOOREVILLE, NC 28115

ROGERS, MICHAEL
2620 MARTIN LUTHER KING K
ELIZABETHTOWN, NC 28337

ROGERS, STEPHANIE
230CAROLINA AVE
CONCORD, NC 28025

ROJAS, BRANDON
4820 CHESNEY STREET NW
CONCORD, NC 28027

ROSALES, CARLOS
107 SINKING CREEK CIRCLE
LAVERGNE, TN 37086

ROSCOE, CHEYENNE
351 BELLE VALLEY DR
NASHVILLE, TN 37209

ROSE, AIDEN
1416 DECATUR DR
CHARLOTTESVILLE, VA 22911



                                          -114-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 115 of 135




ROSE, WILLIAM
57 LYNWOOD CIRCLE
CLARKSVILLE, TN 37040

ROSS, KIMBERLY
1024 COVE BRIDGE RD
RALEIGH, NC 27604

ROYSTER, JIMMIE
8936 GLADE SPRING LN
CHARLOTTE, NC 28216

RUSHING, ANTONIO
6045 PINEBURR RD APT C
CHARLOTTE, NC 28211

RUSSELL, AMANDA
101 MINE STREET
WINSTON SALEM, NC 27023

RUSSELL, TAMARALYNN
1003 43RD AVE
NASHVILLE, TN 37209

RUTH, KRISTINN
1965 EASTWOOD VILLA LN
VIRGINIA BEACH, VA 23454

RUTLEDGE, JAYLYN
5401 COTTON TOP COURT
WAXHAW, NC 28173

RYAN, BRITTANY
337 MAPLE LANE APT B
DAYTON, VA 22821

SALAZAR, ROBERT
201 GILLESPIE DR
FRANKLIN, TN 37067

SALINAS, MARIA
6513 WILDGROVE DR
ANTIOCH, TN 37013

SAMPLE, DONAVEN
6079 LEBANON RD


                                          -115-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 116 of 135




MURFREESBORO, TN 37129

SANCHEZ ALONSO, ELIZABETH
3522 FARMINGTON DRIVE APT L
GREENSBORO, NC 27407

SANCHEZ, JUAN
11747 OLD NASHVILLE HWY APTB-8
SMYRNA, TN 37167

SANCHEZ, KAREN
4 DENNIS ST
MONROE, NC 28110

SANDERS, CHASITY
350 FLOWER HOUSE LOOP
TROUTMAN, NC 28166

SANSONE, CRYSTAL
1114 WILSON LEE BLVD
STATEVILLE, NC 28677

SANTANA LARA, JOSEFINA
509 N. SALISBURY AVE
SPENCER, NC 28159

SANTIAGO, TARASA
8700 BROOMSAGE LN
CHARLOTTE, NC 28217

SANTOS, CARLOS
11747 OLD NASHVILLE HWY
APTB-8 SMYRNA, TN 37167

SAPPE, MICHAEL
723 20TH ST
VIRGINIA BEACH, VA 23451

SAWYERS, JELISHA
348 BROOKSIDE DR
ASHEBORO, NC 27203

SAYLOR, ZACHARIA
115 BOWKER ST
ASHLAND CITY, TN 37015



                                          -116-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 117 of 135




SCHAEFER, APRIL
6 COUNTRY MANOR DR
THOMASVILLE, NC 27360

SCHAFER, SIERRA
1820 COLONIAL ARMS CR 3B
VIRGINIA BEACH, VA 23454

SCHANE, SKYLHAR
15428 SCHOLASTIC DRIVE
CHARLOTTE, NC 28277

SCHMELZINGER, SHAQUILLE
422 TAMPA DR
NASHVILLE, TN 37211

SCHOLZ, ROBERT
232 PANAMINT DR
ANTIOCH, TN 37013

SCOTT, ASHLEY
2141 FERRY RD
CLARKSVILLE, TN 37042

SCOTT, DAVON
21 LAWN ST
CLARKSVILLE, TN 37040

SCOUTEN, MELENDA
1004 GRANADA RD
ASHLAND CITY, TN 37015

SEAGER, NICHOLAS
1873 COLONIAL ARM CIRL
VIRGINIA BEACH, VA 23454

SEARSON, DONALD
206 SIREDELL AV
SPENCER, NC 28159


SENSING, DESIRAE
806 JOSEPHINE ST
SPRINGFIELD, TN 37172

SESSOMS, KATRINA


                                          -117-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 118 of 135




411 YORK STREET APT 647
WILLIAMSBURG, VA 23185

SEWELL, HILLARY
193 MISS ELLIE DRIVE
LAVERGNE, TN 37086

SHACKELFORD, RAYMARIO
1400 MIDDLE STREET
WILLIAMSBURG, VA 23185

SHANE, PAMELA
3419 ROBINS NEST ARCH
VIRGINIA BEACH, VA 23456

SHARPE, COURTNEY
723 20TH STEET
VIRGINIA BEACH, VA 23451

SHEETZ, STEVIE
815 GOLFVIEW PLAZA
CLARKSVILLE, TN 37043

SHELTON, JOLISA
1902 BOROWOOD DR
NASHVILLE, TN 37217

SHERRON, SARA
503 FORREST ST
HILLSBOROUGH, NC 27278

SHIELDS, JULIANNA
2605 PEMBROKE RD
GASTONIA, NC 28054

SHIRLEY, GILES
243 BAMBOO RD
BOONE, NC 28607

SHIVERS, STEDMINN
744 GREEN TREE CIRCLE
CHESAPEAKE, VA 23320

SHOOK, STEPHANIE
1726 SUMTER STREET
COLUMBIA, SC 29201


                                          -118-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 119 of 135




SHORT, REBECCA
66 BECKY LANE
MILL SPRING, NC 28756

SHUFORD, CAMBRIA
803 ALEXANDER STREET
STATESVILLE, NC 28677

SHUPING, TIMOTHY
219 6TH STREET SE
HICKORY, NC 28602

SIC, ALISA
1300 JENKINS AVE
CHARLOTTE, NC 28211

SIGNAL, TAMECA
814DILLARD ST
GREENSBORO, NC 27406

SILVA, RAINA
711 CAPSTONE AVE
CONCORD, NC 28025

SINGER, JERRY
1200 NEEDHAM DRIVE
SMYRNA, TN 37086

SINGER, TRACY
902 GREENLAND DR
MURFREESBORO, TN 37130

SINGLETON, TIANA
6541 GREEDY HIGHWAY
HICKORY, NC 28602

SIPPLE, OLIVIA
321 PATTERSON FARM ROAD
MOORESVILLE, NC 28115

SITES, MCKAYLA
30 EDEN RD
LURAY, VA 22835

SKEEN, RONALD


                                          -119-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 120 of 135




521 GUILFORD AV
HIGH POINT, NC 27262

SLATTERY, MELENIE
6045 WEANT RD
ARCHDALE, NC 27263

SMITH, ANGELA
910 LAKEVIEW AVENUE DAVID
DAVIDSON, NC 28035

SMITH, BRANDON
601 PEACHERS MILL RD APT 2
CLARKSVILLE, TN 37042

SMITH, DAILIA
17029 COMMONS CREEK DR.
CHARLOTTE, NC 28277

SMITH, JANAI
108 ARCHWOOD MEADOWS PL
MADISON, TN 37115

SMITH, KA
2224 JENNINGS ST
CHARLOTTE, NC 28216

SMITH, LISA
902 BLANK ST
NASHVILLE, TN 37208

SMITH, MORGAN
600 BALDWIN CT
NASHVILLE, TN 37207

SMITH, NIGERIA
10303 TAVERNAY PARKWAY
CHARLOTTE, NC 28262

SMITH, SYLVIA
476 RIVER HIGHWAY
MOORESVILLE, NC 28117

SNIDER, LINDSEY
7000 EBIZEIZER CHURCH RD
RALEIGH, NC 27612


                                          -120-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 121 of 135




SOLES, BRANDIE
710 WESTCHESTER DRIVE
HIGH POINT, NC 27262

SOLIS, JONATHON
3303 WARWICK DRIVE
JAMESTOWN, NC 27282

SOLOKMON, STARASIA
5017 EDMONDSON PIKE
NASHVILLE, TN 37211

SONDHI, GEETANJALI
5023 KNOLL RIDGE CT.
CHARLOTTE, NC 28208

SORRELL, MATTHEW
429 N MAIN ST
SALISBURY, NC 28144

SOWELL, JESSICA
406 MADISON DRIVE
LAVERGNE, TN 37086

SPEIGHT, NIKAI
3595 WEST KING STREET APT. 6A
BOONE, NC 28607

SPENCE, ANTEIA
2212 MINSTRELS WAY
INDIAN LAND, SC 29707

SPRIGGS, DARNELL
1151 RIDGECREST AVENUE
SPARTANBURG, SC 29301

SPRIGGS, SHATERA
4301 ROCKPORT LANE
BOWIE, MD 20720

ST. GERMAINE, JEANINE
406 E. WASHINGTON AVE.
BESSEMER CITY, NC 28016

STAMEY, ALEXIS


                                          -121-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 122 of 135




215 CEDARWOOD LANE
ANDERSON, SC 29626

STAPLE, ONAN
1521 STACKHOUSE DR
FAYETTEVILLE, NC 28314

STARK, JACOB
100 SKYHAWK DRIVE
BOILING SPRINGS, SC 29316

STERLACHINI, TYLER
1400 MIDDLE STREET
WILLIAMSBURG, VA 23185

STEVENSON, DYNADIA
3336 GRIFFITH ST
ARLOTTE, NC 28203

STEWART, TAYLOR
8146 S TRYON STREET
CHARLOTTE, NC 28273

STILES, JESSICA
1026 GLENFIDDICH DRIVE
CHARLOTTE, NC 28215

STOKES, TRAISHAWN
1550 E KNOLLWOOD CIR
CLARKSVILLE, TN 37043

STOWE, NATHENE
8136 SOUTH TRYON ST
CHARLOTTE, NC 28216

STRANGE, HYLAS
2806 MORELAND AVE
HIGH POINT, NC 27260

STRATTON, TESSA
400 CHANEY ROAD
SMYRNA, TN 37167

STRICKLAND, JALEN
1230 PENDELTON STREET
COLUMBIA, SC 29201


                                          -122-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 123 of 135




STRICKLAND, KADARIUS
2530 LIBERTON COURT
CHARLOTTE, NC 28216

STRONG, CHERICE
3511 MARKLAND DR
CHARLOTTE, NC 28208

STUART, KRYSTIAN
2472 WELDON COBB TRAIL
BURLINGTON, NC 27217

STUDIVANT, TAMIA
743 LARK GLEN DR
MOORESVILLE, NC 28115

SUMMERS, NAKIYAH
279 DRUMSTAND RD.
STONY POINT, NC 28678

SUMTER, JARRELL
114 PARKLAKE DRIVE
PINEVILLE, NC 28134

SURBER, DOROTHY
1157 RUSHING RD
BLYTHEWOOD, SC 29016

SUTER, AUTUMN
1508 DICKERSON PIKE LOT B5
NASHVILLE, TN 37207

SUTTON, SHARONA
1700 SHELBY ROAD
KINGS MOUNTAIN, NC 28086

SWAIN, CATHERINE
1768 BOX ELDER ARCH
VIRGINIA BEACH, VA 23454

SWAIN, CHELSIE
7111 MARLBROOK DR
CHARLOTTE, NC 28212

SWINDLEHURST, SARAH


                                          -123-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 124 of 135




6924 COLONIAL GARDEN DR
HUNTERSVILLE, NC 28078

TALLEY-POZEG, RYAN
798 FRANKLIN PIKE
FLOYD, VA 24091

TANGPAITOONSAKU, PRAPATSORN
5351 RICHMOND RD
WILLIAMSBURG, VA 23188

TATE, CHERYL
2225 WILLIAMSPORT PK
COLUMBIA, TN 38401

TATE, TIMAYA
1631FERNWOOD GLENDALE RD
SPARTANBURG, SC 29307

TAYES, JOSEPH
412 E STREET
CLARKSVILLE, TN 37042

TAYLOR, DYLAN
2423 SOUTH TRYON STREET
CHARLOTTE, NC 28217

TAYLOR, FREDERA
422 LINCOLNTON RD
SALISBURY, NC 28146

TAYLOR, JUMAMO
4615 FOREST RIDGE DR
HERMITAGE, TN 37076

TAYLOR, LISA
290 N. HAMPTON RD
BOONE, NC 28607

TEKLEGORIS, HAVEN
236 JOHNNA CT
NASHVILLE, TN 37207

THOMPSON, LACARLA
100 PRINCE HALL LN
SPARTANBURG, SC 29306


                                          -124-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 125 of 135




THOMPSON, MAKYLA
415 TUSCULUM RD. E3
NASHVILLE, TN 37211

THOMPSON, NASHALA
1340 BUFFALO SHOALS ROAD
CATAWBA, NC 28609

THORN, SHAUN
400 CHANEY ROAD
SMYRNA, TN 37167

THREAT, SHADARRYL
6512 N MILITARY HWY
NORFOLK, VA 23518

TILLMAN, SYDNEY
10 APPLETREE ROAD
PALMYRNA, VA 22963

TINDALL, KEVIN
1902 NEWBERN AVE
RALEIGH, NC 27610

TINSLEY, ANDREA
540 HAMLET AVENUE
WAYNESBORO, VA 22980

TORGERSON, GYPSY
305 MONUMENT AVE
HARRISONBURG, VA 22801

TORMOEHLEN, BRITTNEY
3481 SAM BONEY DR
NASHVILLE, TN 37211

TORRES, ALEXIS
2501 PENNSYLVANIA AVE.
KANNAPOLIS, NC 28081

TORRES, NATALIE
343 WILSHIRE AVE SW
CONCORD, NC 28025

TORRES, VERONICA


                                          -125-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 126 of 135




9812 STONEY HILL CHURCH RD
MIDDLESEX, NC 27557

TOVAR, MINNIE
1320 WEBSTER ST
GALLATIN, TN 37066

TREVINO, JESSENIA
1053 SHENANDOAH ST
HARRISONBURG, VA 22802

TURNER, SHANNON
6706 ARVIN AVE
JAMESTOWN, NC 27282

TYLER, CHERI
165 JORDAN CREST LN
STONY POINT, NC 28678

TYLER, KIARA
125 LAFAYETTE BLVD
WILLIAMSBURG, VA 23185

TYSON, BRIANA
8935 HEDGE MAPLE RD
CHARLOTTE, NC 28269

TYSON, ELIJAH
1503 SOUTH RIDGE AVE
KANNAPOLIS, NC 28083

UPTON, CALEB
7033 WINDSONG WAY
CHARLOTTE, NC 28273

VANDERWERF, TASHIRA
5 SUMMIT HEIGHTS
CLARKSVILLE, TN 37040

VANSLYKE, RAYMOND
1516 BURGANDY ST APT A
RALEIGH, NC 27604

VARGAS, EDDIE
HARDING PL
NASHVILLE, TN 37211


                                          -126-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 127 of 135




VAZQUEZ, YONATHAN
3924 GREEN ROAD
RALEIGH, NC 27604

VEALS, MARISA
1603 GREENLAND DRIVE
MURFREESBORO, TN 37130

VEGA, JOSHUA
16403 HOLLY CREST LN
HUNTERSVILLE, NC 28078

VELAZCO, ARCELIA
1508 DICKERSON PK B-13
NASHVILLE, TN 37207

VELEZ, IBIS
1310 N RUTHERFORD BLVD
MURFREESBORO, TN 37130

VERNON, FRASCO
1019 ATLANTIS DRIVE 101
VIRGINIA BEACH, VA 23451

VILLALPANDO, DIANA
1897 MADISON STREET
CLARKSVILLE, TN 37043

VILLELA, JORGE
4427 NORTHAVEN
CHARLOTTE, NC 28206

VILORIO, BRIAN
1361 MUTUAL DR
CLARKSVILLE, TN 37042

VINES, ANGELIQU
124 MCDANIELS CIRCLE
NEWTON, NC 28658

WADE, XAVIER
3451 MARVIN RD
CHARLOTTE, NC 28211

WAITHE, JAZMINE


                                          -127-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 128 of 135




5001 EDMONDSON PIKE
NASHVILLE, TN 37211

WALDROP, JOSHUA
6042 MANUS RD
MURFREESBORO, TN 37127

WALKER, ARTAVIA
211 BROAD STREET
SHELBY, NC 28152

WALKER, DYRON
103 W HARRISON AVE
GASTONIA, NC 28052

WALKER, JONATHAN
105 TILGHMAN CT APT B
WILLIAMSBURG, VA 23188

WALKER, KENDRIA
960 EAST HAPPY HOLLOW DR
CLARKSVILLE, TN 37043

WALKER, LENA
1600 HARTFORD DRIVE
CHARLOTTE, NC 28207

WALKER, MEGHAN
500 KRAFT STREET
CLARKSVILLE, TN 37040

WALKER, STANLEY
2506 N PINE ST
CHARLOTTE, NC 28206

WALKER, TRONEY
813 DRESDEN CT
ANTIOCH, TN 37013

ALLACE, VICTORIA
1226 PENNIMAN ROAD
WILLIAMSBURG, VA 23185

WALLING, AMBER
126 RUTH LN
WILLIAMSBURG, VA 23188


                                          -128-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 129 of 135




WALLS, REGINALD
1005 EUSTACE RICHARDSON RD
MONROE, NC 28112

WALTERS, SAMANTHA
420 HOFFMAN LANE
SALISBURY, NC 28147

WALTERS, VICKIE
2527 CROSS POINT CIRCLE
MATTHEWS, NC 28105

WALTON, MARLON
612 EAST LYLERLY STREET
GRANITE QUARRY, NC 28072

WALTON, NICOLE
7648 GARNERS FERRY RD
COLUMBIA        SC   29209

WARDLOW, MICHAEL
310 PIERCE DR
WINSTON SALEM, NC 27107

WARF, MADISON
4960 JONES VALLEY RD
WILLIAMSPORT, TN 38487

WARREN, DESHAWNTE
1115 E RUSSELL AVE
HIGH POINT, NC 27260

WASHINGTON, CHARLESZETTA
1404 OAKHURST DR
NASHVILLE, TN 37216

WASHINGTON, JENNIFER
2921 GEORGE WASHINGTON ME
YORKTOWN, VA 23693

WASHINGTON, PATRICIA
3315 DUNN COMMONS PKWY
CHARLOTTE, NC 28216

WASHINGTON, VICTORIA


                                          -129-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 130 of 135




67 FRONT ROYAL RD
STRASBURG, VA 22657

WASHINGTON, ZYKIRRIA
914 GRAND OAK DRIVE
SMYRNA, TN 37013

WATKINS, ERICA
811 W SHELBY STREET
SHELBY, NC 28012

WATSON, ALIYAH
520 SANDSTONE CT APT 305
NEWPORT NEWS, VA 23608

WATSON, BRIANNIE
5129 GRAPEVINE DRIVE
CHARLOTTE, NC 28217

WATSON, MONIQUE
6114 GOLDENFIELD DR
CHARLOTTE, NC 28269

WATSON, NIKIYA
1701 WEST BOULEVARD APT A4
CHARLOTTE, NC 28208

WATSON, SAMANTHA
491 FEEZOR RD LOT 11
LEXINGTON, NC 27292

WEAVER, ARDEN
2243 JOANN DR
SPRING HILL, TN 37174

WEBB, DESTINY
884 HILLSIDE AVENUE
HARRISONBURG, VA 22802

WELCH, CHRISTY
1611 EAST COLE STREET
GASTONIA, NC 28054

WELLS, BRYANA
3156 CENTRAL AVE
CHARLOTTE, NC 28205


                                          -130-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 131 of 135




WESSON, JAMAIA
273 BIG STATION CAMP BLVD
GALLATIN, TN 37066

WEST, COURTNEY
2568 HENRY FALLS DR
HICKORY, NC 28602

WEST, DANEEN
7814 EAST BERKELEYS DRIVE
DENVER, NC 28037

WESTER, STEVEN
905 S EAST ST
RALEIGH, NC 26801

WHEELER, AARON
145 DELMAR DRIVE
CLARKSVILLE, TN 37040

WHIPPLE, IAN
1801 CHASWOOD DRIVE
CHARLOTTE, NC 28212

WHISNANT, JAIDA
1345 WENLON DR
MURFREESBORO, TN 37130

WHITE, BRYANNA
320 SPRUCE STREET
SPARTANBURG, SC 29301

WHITE, CASSANDRA
3191 N MAIN STREET
ANDERSON, SC 29621

WHITE, MATEO
533 RIVER ROUGE DR
NASHVILLE, TN 37209

WHITNER, J
109 GIBSON STREET
SPARTANBURG, SC 29306

WICKIZER, CHARLES


                                          -131-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 132 of 135




225 WINDBROOKE LN
VIRGINIA BEACH, VA 23462

WIKE, DANIEL
338 BROOK HOLLOW RD
BOONE, NC 28607

WILBANKS, ALANA
1002 44TH AVE N
NASHVILLE, TN 37209

WILKINS, TIARA
3215 CAPITAL BLVD APT#239
RALEIGH, NC 27604

WILLIAMS, ASHLEY
1701 EAST CREST APT E
CHARLOTTE, NC 28273

WILLIAMS, BREVIN
1400 E CORNWALLIS RD
DURHAM, NC 27703

WILLIAMS, HANNAH
130 ORCHARD DRIVE
OLD HICKORY, TN 37138

WILLIAMS, JALYNN
536-B PERRONEAU
SPARTANBURG, SC 29306

WILLIAMS, SARAH
11524 CHAPECLANE RD
CHARLOTTE, NC 28278

WILLIAMS, TRACEY
241 BENNS ROAD
NEWPORT NEWS, VA 23601

WILSON, HEATHER
1872 LUCKY LANE
NEWTON, NC 28658

WILSON, MARY
163 MAGIC FOREST DRIVE
TROUTMAN, NC 28166


                                          -132-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 133 of 135




WINFREY, QUINTAVIUS
5706 CEDARS EAST COURT
CHARLOTTE, NC 28210

WINTERS, DAWN
3100 CLOVERLEAF PLAZA
KANNAPOLIS, NC 28082

WISE, ASHLEY
3521 TAZ HEEL LN
VALE, NC 28168

WOBENSMITH, WENDI
1006 BETTY LOU LN.
LAVERGNE, TN 37086

WOLFE, TERRY
1721 SPENCER MOUNTAIN RD
RANLO, NC 28054

WOMACK, MARA
286HARDIN ST
BOONE NC 28608

WOODEN, OLIVIA
335 KELFORD LANE
CHARLOTTE, NC 28270

WOODLE, DACIA
1034 BREEZE HILL ROAD APT 25B
ASHEBORO, NC 27203

WORKMAN, AMBER
2781 OLD BLUE RIDGE LANE
CONNELLY SPRINGS, NC 28612

WORLEY, ANDREW
137 CENTER STREET
TIMBERVILLE, VA 22853

WRIGHT, DEMONICA
116 DREW ROAD
WILLIAMSBURG, VA 23185

WRIGHT, JOSHUA


                                          -133-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 134 of 135




270 TEMPAR DRV
NASHVILLE, TN 37211

WRIGHT, VICTORIA
4772 WORDEN DR
SPARTANBURG, SC 29301

XIN, BRIENNA
8424 ROYSTER RUN
WAXHAW, NC 28173

YARRELL, LAKESHA
10121 FOREST LANDING DR
CHARLOTTE, NC 28213

YATES, CHELSEA
122 LIBERTY LN
MADISON, TN 37115

YONAN, SARAH
523 S CAMERON ST
WINCHESTER, VA 22601

YORK, JOSHUA
1342 HIDDEN CIRCLE
SALISBURY, NC 28147

YOUNG, BRYAN
3212 AVALON AVE
CHARLOTTE, NC 28208

YOUNG, KIERA
823 GAITHER POE ROAD
LAUREL SPRINGS, NC 28644

YOUNG, RAIVEN
2832 SARATOGA DR
WINCHESTER, VA 22601

YOUNG, TIFFANY
10325 LANTERN LANE
HAGERSTOWN, MD 21740

ZAKI, NARDIN
2304 LAZY RIVER DR
RALEIGH, NC 27610


                                          -134-
37035586.1
             Case 8:20-bk-03608-CPM   Doc 105     Filed 06/02/20   Page 135 of 135




ZAPATA, JASMINE
8319 HOLLISTER HILLS DR
RALEIGH, NC 27616

ZARROUKI, ZAHRA
6701 SUMMERGOLD WAY
CHARLOTTE, NC 28269

ZAVALA, AMY
1140 PLESS ST NW
CONCORD NC 28027

ZURITA, DOMINGO
2654 PEMBROKE RD APT 5
GASTONIA, NC 28054




                                          -135-
37035586.1
